PRATANTE

REPUBLIQUE ISLAMIQUE DE MAI
Houncur - Fraterinité + Justice

E t LECTION
CONTRAT DE PARTAGE DE PRO!
PPHYDROCARBURES

ENTRE
LA REPUBLIQUE ISLAMIQUE DE MAURTEANIE
ur

Blve Chip energy S.&
SCR-LE BLOC 32
DU BASSIN COTIER

Fevrier 2007

Copv 22 wasn ier

CONTRAT:

a Rejubigus Rkwsigue Je Vesta, chsqres déncmmée le « Mt, repeéseide an
présines purle Mimtzs change de sale etc Berets

ame part,
i
RCL CHU vacray 23, amb sb ql exence dans te demain poor aa edesaals, am

Mali og fos, 9 Reza wu Sallam Onan et cerseade-seim fe ks dee
Rega tligu slanique ds magn, prot pet

capes BF UR CHIP nergy sa om sigs te « Contractan »,

Caubre port,

Le Ghsavamennent ot te iopr glenn) Kens baat clon
s< Partie it ndvidellmerts Pais»

Considérate ls soahsit dy Gemnemmacal de pramwuveis le dicouvee ot (e prodvetiom
ABydrocebuess pos ors se Tbsp Goomeemiqes di pass 5

(Causidtant 2 lo Cootaniot, dv Gvler’ posse les capi Runes oes haus
wa Pau Droits dire ogplore 2 asploies, sis le widee Tu pratense de pangs le
redoliew 2 Ueovarbareeiuides evi gazes esorise Sue oes xy le Por ate
oaplraion

Vie 2O0rdonmance nf W451 da (2 nevaubes 1885 Native a ali
sedheyths vide Tecslaition dav Hyurowat tres:

> ndique et thet de

(ORCI EXPOSE, IL Es CONVENL CE.QUESUIT:

. y
Co se massn ction Ee

Sonate
F

Be CHAMP JPABYLIC ATION BU CONTRA o-oo

8 AUTORISATION EXCLUSIVE D EXPLORATION... on

4 OMLIGATION DE TRAVAEX DEXELORATION weconen
8 SPAREISSEMENT UT APPROBATION DES PROGRAMMES ANNOEES

DETRAVAUY.,

OBLIGATIONS BU CONTRACTAN] DANSLA CONDLITE DES
OPFRATIONS PFTROLLEI sess

7. DROVES DEE COOTEACTANT DANS TA CONDEITE DUS OF
PUTROLIERES nn

3% SURVETLLANCE DRS. orEnaTIONS PETROLIWRES ET RAPPORIS
BACTIVITE sr

9, EVARSEON DUNE DRCOLUEREE EF OC TRO! U-UNE
AUTORISALIO8 FXCLUSIVE DESPLORIA TION ses

18 RECOUVREMEST brs COUTS FELROLIEKS WE PARPAGE DPLA
PRODTCLION

HREGIMEEISCAD sou

1 YRRSONNEL

3B eos,

BPRS DEPELROLP BRUT.

J GXENATHREL

Ye RANSTORT BES EYEKOCARMURES PAG CANAL ISA HONS,

12 OBLIGATION Da rpROTEsONNT:
PE ERODE BRE

7

TENUE DPS LIVIeNS. AFF MONETAIKE, COMPTAHIL ITE.
PARTICIPATION THE GOUVERNEMENT
DRUIDS COMPERMENTAIRES DU ERASER EXPLOFEANT
CESSION.. ee
PROPRFEDE EY FRANSPERT DES UPN a EXPURATIONN.
RESPONSARILAI ENT ASSURANCES...
RESHAATION DU CONTEAT amen
DROIT APPLICABLE BSI ABILINATION PIES CONDITIONS one
28. FORCE MAJEURE
2, ARBANAGE EPEXPLRTISE
30, CONDITIONS PaeLICcaTiON DECOM ERAT,
Sh ENTREE EN VIGLEER,

ANNEXE 1.

PP 32 Hass vier 2

ARTICLE:
DERINTHIONS,
(es temas mises das tases réentes my saniietin Suante

11 e Annde Civile» siguiie une piace de dun: (121 ames conseeuts cosamengact le
emis (1°) jnuser ee karapante emie etn 131) Uasemhie soak

« Anne Comrie » signiis we péiode ce dewe (121 roie cansecudte
<comaiesjaut 3 ls Date Wet le ur sulsersive de hie ste 2a

TF Bally sits US bane 6 soit 4) gillenssmetikias meses la eric
ISGP ext lp pesson stencapheraue

4 6 Budget Anne » ignite estimation detillze du cet des Gparatiows Meurer
efi dans en Progesmyn# Aaa de fran,

15+ Comtractant » simile callecivemers ot jadivideceanat Ue ow les sie
Suiuires dv prézone Cran vael ye ses ue se 268 we m3
ype les allies 2825

16» Cuntrat + Sgnis Je syésonp asig gk ses anteses asi gue tome extension,
fenomnelane:s,subsitlsn ox ahdiBesion aim pésentes ql tarevsteN™
epirobalin fs Pai.

J «Cote Métis sgniie ious es cubis e deyenses ener une fo f2 Conese 29|
exeeumor des Opera Petras proves aa pean Conte ot és
Ia Posesdare Compa ina de PAnncee 3.0m présert Come

A 5 Dace Ets ade vt cr ign pene Gone wl nel os
tie a fetile

19. «Doli» sige le dolar as Unis taigns

1A aw Pratonte »

\Ce mae putindeur dean pest 310 mes

LIL Gar Narurol » signi‘ te ge see o Ie gaz hime, poudiil oekmnet 04
rsselaiom uve Je Pevafe fre alas que tn autes constiaate sare esta dos

TIE 6 Ajay Nature Asouelé» sigue le Gaz Natu! exist shuts wr crear a solu
ase fe Pauole iol sis foe de» a6 eap » ef enntactaven Je Regie rz
ules predanvep pa Ce pli anaes aves 2 Pst Fe,

+ Ge Naturel Now Assueté» syle Je Gor Nagel & Pexcksion do Ga: Yancd
sass

LAS « Ghmvernenent © sigue
Mauitane

Gouvetresteut de la Republaqne Tehama a

LIS Hed-ceaebures« sigifie le Peiote Bn es Gar Novi
rr sz taein iter

we

LIB © Minisre » sof le Ministre charg ds Pens,

1A ¢ Dpivations Batvatines  sigife tuts lex opStations Seepltation, evaluation,

relepieiven, ale prodicton. de nipuratin, ale hniliment, oe Slesksge do
Imepspent el de comes iteiliation de Byekoeutenes juegu'sn Prat de Livin,
ett par fe Contac chs We ead dk pra Conte, yecnipes be tater
du Gigg Narre mais 2 Peecluspn du rgPinage ede disetiucion des prada
auustice

JAE e Perknaree @¥eploltaion » sgnlie outs fsstsn da Paiaitae S3xplocuion wwe
‘aqulle Be Couvememer, dan ie care du prea Gestra, 9 asconk ay Cantril
tip nlopristica exoliive dexpicaion, cenforméneat ax depositions des anieks

on

1.19 Pévimdire d"byplration » signi la utace dein Fare |, apien hate
Ses rel pis Janos 3 ue fee Le Geesemere, cane et im joi
Conese seenle an Comnmetanl ue auction exeaine Fexplratine
sunfire acess article 2

120 Pétnole Brut » sigiti tule mvineale pre, ayptate. conker ot wus sulaee
unease glides, somisoidey on hgvides # Fiat yerurt gi ezamns Bi Car
‘Ssael pur enosanse' nn ci extncton yermiprls les eons cs gud dhe
‘ate

42) Point de Liveaitae # <ignllc 2 point ¥.0.8, de eharpenient ey HipSracatares
‘esol Fenn a fu ue pet Hie i somaya 99 es Pais

LOLs Prapeamme Amnued de Travany» sgniiy Je amis lever if poste por poste,
sks pins Masles devant Gre totleess at oamrs ohne anne Cie Gta ke
‘ena peso Comin pipers enntbwmésnart ame Aegon Das icon, Fak

Led Suto Amlée = signe

Ay ule soeete ou ute gure embté qu) seeDsTe mx eat eaytides, diceetemeR! OB
indiecteinent. pas ue seule parti wae ems cL

sie on vat uals, davelouton 24
beeches

DY ow toute suc uu touts ule endl qu
dexliecewetd, par ue sia uIE8 pus genre aon
Feainecenset intent pares pre nies,

Aus Fi do la presente dott, Je aris comely» oii a propre sveete ox
intents fa wae GE ow Hote Cee enth# un jlwentaze Gaeta (ute ASS
Svea sadam) post donner In miorins des cigs de vice Tesserblge generals
Pon giay seid ex emits ou pour dannee wa peor eléterminant cans be Eten
ds cave sine eis onan.

6 Thety sluts we siege uy ee at were pag is Le ees a

definition Wea Faric 12,

128 Teimestre » simile wa pésiode de tole (2) mois consiuif commencant Le
vetioy we ts jaovha; ave lle, wy utes de chaque Ange Liss

4 ‘

CPPS Hossa csi

ARTICLE 3
AUTORISATION EXCLUSIVE D'EXPLORATION,

Lourarisibir exelsise dsplenticn § Sinitieur du Péstncue £ piention til
nage I aceondge cu Coscia, eorrommment Aas diaqosions de larite 2.1
pout une ptiod:inkisle de vais Aninees Conactrallss

B2 Le Cutradivht, ils mompl pei la pride Meptontion on 99m Hs eligstions de
lrodus spulics Parite 4. ans dest mp enourlionont de [etorstion exclu
PPexploaton deus (3) fey nurse pride do renomccamert ce fig 3p Annes
(ntracrtes hugs

Tait chajus cnoibeleaient, te contsttint city depiecr ane dentine oe
enone emer ups de Minis, a pls tas deus jms avant Meypiratiey dela
lsc Jesper 29 sony

2 ommnstant exguge & ree isn sini owe (2%) se supeticie
tle pltinige Wespioterien 4 Moecarign 9 clague mawiedhings= de selahs), de
fhgun $m eonserver cuz! Ip deuxstewe période Nexpersue usu plus suent
anfive po, sens 25%) de Ie superbe inde eu Pernt UL eplectisn snes be
Invbleme pene <Peaplocation qa lb wins je ak (0 Le ape ete
inated Pérmenestrapiorien

JA Pow Japifeaben: de amie 5

6) Tos surfvse G8 chvadoniées au ibe de Jatile 83 ot ker tines dd
couwertes par des autoriatiens oxslisive Teaplcaraa weadinny ov dadueton
oss a net

1) Le Comieacast stale ie de sive Yond v1 Templaent se Ia. gorvom cat
Peete Explosion gol ene converse eee, pein vende dev
fp coolants duu petites de Lamae wéemisitive somple eS tiee Matas,
‘lian! neds tones Non dss Hen elles

2) La domenle le onpuveliment devin Saxe aeeompagass oe plan porte
ineatiea cls Dejaer; Explanation consereé ali que cn sappam pst les
rrayaie offmes eqns Iv Dio WEA se les shoes reduce ct s3 150
obtonus

55 Le Cqupssinah ew 4 oul miuinem, sash steavis le wove (1) mis, cn sa
Gower wa ou pe dh Poranered spioea on.

Foss de semancision pote, Jes dispesiions de fart
serinaye ikl

534 secootapplieabiee 2

‘Dans sles es, ans seuoncinion volatuite aa gous se pete dssphi catia
és ‘upigeiuents 22 tsvaux slexplsewion sbjplés 3 [arise @ ry ace
tant dela garantie oor esp vet

FAD Bags chick.

Lio Opbratear > sierfia ln soit romomauhle de le seat ot sascatn des
opratinns petcoltines ve em conforms ace Fats 62.

ARTICLE 2:
CHAMY D'APPLICATION BU CONTRAT

1A Pars présemtes, ie Gouvernement autnise ie Cuntaatanl a sectuer fe echo
tans i Fisix re 2ypleaton define & PAs {las Opétsiana Telncienes en #50
Profaiue ales et sdseseates ans fe cadre ou grtaon? Cory Ss? cakeade que
fells 13 puerto vagparenge'sys Hysruca bores

Ls prdiout Bnat est canes gram ta esse 42 tratgeiation elenise Joupteaion
fell egress 4 Tanite is sas péisdss de recravel avait et
poroention evenhilis cen gas de déznynerte commer, rt by arée

es ablasatice|s}exs!isivals)<owaetaion sp wert ot muna it ostroye!
ue deine Taeaie 8.1)

seivsion de Ueeseuble die pice
Censactant ea 228 chien oe aylrsiion
vmynerial, ie preseat Usatiot geiis S

Aenploratien pebiues & Parcels & le
sve fespincrian walaice 20

gegno a

Ye eas dct le plosious starnalings eclutves Soest, le pegene
rsudhe fo 2 cespstaon de 'a dyeoire naotisadon en wai Je valde, seal

24 Vewpiston, ia renres nw om Ie ilirida pasat Conisat oar quleus econ

gece acne low packs Conenspant de aos obligations a Wiest punt Comat
cages dvant ou Zasoasion ds dite excites, wiraalion Oh Riba, Foals
evr Bs este va iv Je Crzatard

PE Le Concern uur Jp vespaneabllé se adalser des
shan e priser’ Const gues pour gat (88 Biuut & COApEGT Jes TOES TE
de Pde pices sera le

28 be Commetant Guvpla tay he egyen fanciers ot tehniquas néewaicre ws Bee
broods: ent des Opdeations Pewolstes <! nupparters om tts tows Ie rises Us n
Le sslctisn les Opsiatinns Heats Les Coats Petmaliers sxppomes par le
Coutietat setent yesiuveastes par le Crateanel eaafunaéateat sus digusions de
Pole 1

2.7 Dccw & petite do eutdué du Contr, In panluckive sésulant dl Opscatioay
Pte oes cs le Gnuvaycrioms ab le Content swvant he
Aigprsitone 4s Parle Vo

ce 32 Bassin eben 9° 5

3A texan de Li tisibae
‘Gontzactaldosra see I srface restane a Pesos @Faploutinn, ev deers des
sifu i cours par Perigo Tp Sot,

Si 2 Texjtetion de Ia Goisive mGtods Licbonigith O8Gnle & Viet 2.2. a0
megsapume de wavais dvatigion dine Mcouverce ul gue vigt A Tate 2 ast
fisrigemimt en aor de mallotng, le Conacam ahtiendin. en eae de derand=
velo f Te sitive entice de Indie découverte, ue proogsiias. de Tourists
teclisve Umspleration sow hi sue navesbeire a Sathevemeal dss Urdba.s
USvolerin,snsfecatoe pacer exesder se (810,

Bars coca, fe Contra downs pear fa denne de ncn le Htkrsad|
Ussssive daxplosatom ameviae pty di Mie at musts os 2) ad ade
lespiraion de fa reisiense pévioce deuplonricn, et por ova mers peed ©
Covtessioal Seca avr empl doce ex obligations de tavams exploration snes
abate 3

23.7 dane de Tamevanton nactosive dosplettin sera bgslerea teesoge, lee deat

en eas de deans dune austin exsliyse Penplotation. jas
alésivion, et ce yu oagene Ia supesticie vise da lite der are

ARTICLE

OBLIGATION DE TRAVAUX D'RXPLORATION

44 “Darattla yeuiors pasiale dexplegien te wos 2} Angee (arriewslos die
Tonic 3.4 le Concetta atropine dans fe porn Weep ta
sprogamice de naval avo fe asonfine des dannies ed sFartos ef Vasquasicun de
Senaee stophysiques ct let Amnayivtigucs novels

(obrigaton de rave. We<osean ert

8h Powe wiliae (20000) de 1Dane Ame
sissies exesan ot Feuillan be
‘sire an 2)

in (eae Be cetratzmion ds donnses
Ti Tineites de nesvelen onnges

+d alin € 000.000) rs Ane
ou misuse urate

eal an peagrtonne SD. sen ed tyra)

©) Acquistion optionnelle do 408 kuste daeuéee sistaiques SE poor Six elim
[e660n.000) de Solar Avseroins

a3 crate faxptiacrn ge tela codes antraonsias dene «
F2 le sonirlctoor unpaged eéloer ot mciat oa (2) toomge a eyplorbia

Joules utente nition 10.0090; Jollee Aeeein
OPP 3 Hassin eben .

43

a4

46

CPP Ia Bann ober

Ba

“CPP 32 Lain ebier

izant la tribe peiode 'esploskios 3B ees dandes contitallts Aine &
Vortile £2 Re enlactam screnge 4 iar ax moins w(t) farage ¢esplortin
poor st he Oust lcs (00%, 980) de ollans Acaisin

‘nau des ges dosplain petvus eb-dvsys sera esis? fuse profit
piniale canteactelde 4 woke rll cin ce (.SU0) res partir di sven ds
fret La prlopilens peut she suki dies lo Gngseencisent ators 9 se peweaits
fa Beige, effeenes aekr, i cGgles db Tore ex vsngo dvs Vindueie pete
‘testo alayov: exe poe Pine saute dey sss

siege @ a profondear ainine's

1) fe sole oot roneesi€ & se protean ja
soractuale sve

2) te pues dn rege présente dau? avaiste vo ndbon de Posstnus dle
rerionedgapnehe eae:

1) es formations rocrties sok soneyundes daot Lx dusts ak penal ps eo
tices /avomenmen) di forage vest vee lex movers decipemeal

ce sont etoges dant fa avery nese pour Lear

4) des fartionys Ato
fonder taste

ptobton apse 2 Moves te pees pac cate
Comores ees

Yaa {2 cis oh Yano 450 cendions chessus emi Fe Contnctal doves cbse
autora poe #4 Miran, ingle be seen as weiss alse sai,
anol de Saspebdse Ie rage Es Te Forge cu question sea ee avo te fone kh
fsfuadeir minivvals cxavacnille Siavife A Pexpstun de aque pide de 26
‘hus A pte doa he Mle ot aprés Un aviation <n programas coc fe
omjagaic potr 50 stir de Peocord e: cenibe fe perimaine fexpipration desw 22
clon eotig a gouwemwment. Cuf acetal
Tapert de Ja date & lapels sete mob rion

Ste contestant caus, git dela premaee gon, oi do euseane
Dp despesalion, dafiis eepeeisement aus apie 3.1 eh 32, nie um noabae
Getropas dexplorsin supsiesys aun allan: ainansies Ge Fray tut
rsqectvmod? ny ales LI 42 poor lacie rérhe., ls Zaages o asploaton:
xsuaisiss prarront Sw sopein a by Tes pedues € wsploration subaots ok
‘Tehont so uct dey bligatins gins de toiagesacpulges pou i et fs
(her pisides, seus noun 8'an mina un (1! fowye dexpbraion deve re
‘alt par pve cen vtet de Tauoraation eweusisesyetplortion

sue Gis fe Tappcation des ers 1 4.5, fas frags Wvalnotion offen dans
Lr enite ch progam fvaiovion dune iaouverts ne seaont pie shies
Goreme Sey tiitges osplciaion & op eas de Adecwkerte Whyleabares cal 10
Fits pac ienurere serene Fe tin lenge espn

movie ne govaria Duactre wu de fa sorbent
HUGO) de Dollars eieoxis de boone
ay Hie dasone Conia

4 ty te ig le Comat desta
Tp mvatste dam salon cent nite
tsteason contteat es bk gndens ds Cass

\

ARTICLE 6:

OMT IGATIONS DU CONTRACTANT DANS LA.
CON DUILE DES OPERATIONS PETROLIERES

Ls Comstam devea formis ou? lob nse néventos & atieter ou Tower tons sy
series, guigaments of stiles indlgpsnohles ais 18asation dos Operas
Dsrulees, 1 door egaterent founie tos faites technigus.» vey’ Leah
duuperosnacl dtrager rseatase a Be risistion dos Broszames Aivaish: de Enratt
‘Goniralart eat vespoweible de » pasporation et Ge Fextenon des Proprannes
‘Suonsts €¢ Savas oti deny fue ress de le anitze tx lus apprprise en
Jeet Loy regs oc ese dase Bnzastle pion intazumvonele

Ata Pate aid ey udnont Cowra, LUE CHIP etiergy.sar sora Rei
Uésignde sacamye Operate ot 6/9 responsable de lk cansute ot d= Fexéeion des
Opeaions Petileres, LUpertog, a nom ot pear le vinpte go Cepizacan,
scrwncinpers st Miaslse as ype, insane el eenseigrements 36 ti
dissent Chat, Lost chapel Opera devra Fees Capposbation née
{du Mining agolhyne seet e ohass ame sso Oster ls

Le commana tm ef us, ts fa gly (3) mos sivas la are HEIs
‘puri Raga Ihre ce Maran, oF cle tsatenir pecs le Bate do
ont, led isco sara nussmaneat devs Pun regal spans aglont® pra I
ends 6 Ontzsteane Peroiers targus potma dge ceria tama noienon a
‘Hee du seer

| iodirear Sable 4 Je Bate UTM 2u petznt comect un Ceawe Csinioril qu
sta Gu wnat Ses ayers et tesacarces asowsnes A Tn cosas oA a get des
Gniruions Riuniies depuis le eontate maurianaen. Ces pcan ésmprendieht
sioltuaie eve dela campers

Cie Corre Opfeinnnel desns élement serie an seafersasant ce In cllseotion
ure fey eonuickis ot TElot rayitanign e6 one ds facilse Je spate dew
sun dsteshnilogies

1 Gotta. sagt, sven le ut se tots petaions frit ac Mine
Je PRnerbe ef ds Tole yor appobatnny (ee plans de gestion de Menvieenn weal
seston es sain

4.2 ChinhiblAsora, ca vats, ee vou das OnSzuscrs Bénin prone os
snisanes neewsien a 42 protectin le Teminwinenent, A ect oti ew
npc grandes -nes tex dispostings evade pa

2) Snir que Hanan bie dos nsstatons faye lings peur 2s Desens
dhe Opézndens Péinitras sagt ea Tens Shit el sorstenenl maimenss of
‘otter peat deve du pipet omen

by itor les porn of fare dyiosaehutes pra snl que lor pers ees
4 Ia pou oa eeu mane poo wives as hs Options Peters:

uw

47 Siar iene due porte explosion quelsengu. in en cos ds enoneintion ile

Saw suuite un ¢

JA I Minisne poamra pepaser des cornous an aes at Pe

52) few abn

PP 22 Bassin sbi

itinion ds Ctr ee eva explosion em pa aint le
Nousaiby oe preset amiel> 4 le Biniewe awa [¢ dist appelor Te gxunie 3 Une
Findon por ic evali ds engaomcis de params yi sie seb ese par
Conmmcziat

ARTICLES

ITABLISSEMENT 17 APPROBATION DES PROGRAMMES ANNUELS D8
TRAVAUX,

po ls poems
et eepaert

a av te e¢bui He chaque Andy Civile

[rapes Cie a gtacsied su 2) u5% apres a Date Edtet, be

Giouetis we Minigne poos opprubarisn uy Programme Aways de iovane aeee

Ste pit pene tes gue Te Boidgst Amel correspendam pour Tesvomle du
0 puri

‘haqus Paygannere April de Trovaun el le Badger Anowel everest rent
Sobiines ante los dls setae dss pluatoy obs y ae, décelveion pour
hagas desoviene, oh de developperen! ot ia, pour esque esi!
com'setil,

amine A
Yhonave set Badge! saanel neape cel ap ine nonian oy Coralan? eve as
len jauicaieesugses ues dane 28 lade eas 30 janes surg La Eoptir de
SS Beceoemape Dats ve gas Ie Ministre 2 Comets Se rea east ames pean
(Ges cawsle sage clos bee revisions o aut vugursorsidees ot Gabie e
Chewgus acexed 15 regnane Aumbel de Fravse eb nae aes! comessecie7e
hie ous Roane dfirive, avant cos c2alez de Tet eat abags dung iedstee
petiler isatonale, La dats dufoption do Prgrawsts Andes dow Teagan <.o
Dodger Sone. crrepesdant sea Ta date de Peed sate sie,

wo tusace He attiomina por eM nny au Coctawstans ce son dae Do ryote
rilicuiaes cans be dela de vents (30) sous suse, Loin Programe Argue de
feuvae otf Iver Anpucl cerrespandant sero ropuids augeutes yar ts MCs
Ta date euxpyssin dt

Dans ta lea om, crae je apataioa da Pregpanere Anil x paar bg
Te Maitre naar pas Heande do revsign on wekfteaon. dour Zee eetiés pr
‘Gonleelane dns Us anoles dos

Se Mine ot be Contrast que ts gly ee au eeu Uo
Inoneat des iron o4 que Wes soeay aces paten és peroal jst
Chongeteris a Programme sahvel ge Tevsds. class ec ere <p noteatioe am
To Centragcri ponies effector Se 28 Clauyrivenis soos 58508:
Teeamenisue Sits Mews nmms Astoel de Tease ne wuetpes si 6E

in

1 Aviron de sale mnie soak 26 fine
raze a amir some eT plone oberg nse es
‘Hidmcaronyrss bruis tous les renseignements ubtenus sur ocs mappes ~

© PlacerlesHpdooceskores prod dns lev etek comets & set eet:

©) Sil ya Lion, rasa fos sie os Cpinins Pstanes 6
aha:ine Cpseaion Pris

42 Saas prdjudies uss obligations of de He seeponaablite de cuaurutont on natére de

ba

5a

proxdtion del envizwnnengnn, kes Pag aeseprent de elles ga vi de pene
Shorge lenin dys ropes emi neemmensin, elon Ibs prncines de Sestni. Ate
Tins los pats meigcuten face ne eokaiaicacavitonnenerle (ane
« Cudwmission C-virenicisctale 9} & Soaischolt qui sete fens pr Ie Commer!
/poue inetd Aun millon (1.900.088 ds Delos angricsimepor es Cte po
lout laps pdm 6 fe eer act. some producson 2h Beane

1s suistom et Ins maui de fonclounement, ¥ eoinpth ee seis de prise

ti Bes sel es de prise =
sonsidfetion Ju prnsipe de pecvastin de fn Cenenision Eessninententale sens
coumvenaes te 28 Paes

(ope ume votes tails pene aprotinin ebandoe et de eee en
Se eouxtant Tey Opdraiors Pause (ghagas lo = Man d'Abarten 6 de keris en
Flot») enmgeemant une desertion des tras tabasco 2 de seme en date! ene
elimi dh gal teats abe of dps oe

A Les Duties eomisineut yuu vomits of emdece Se erie ork tes lowes serone
toovourbles et desc tblos[fwilsiaene ts (35 Aances Chaies avn Ia date proce
fee Tabu ef Ta romise em slat til es palvn yoo oe vunple sera ua set
core de fo Compre Senate 9, Ce Compe Siguaste Shs wous) 8 si Bane de
edmatios por ke Coosa des cous dalsutd ol the ena en Bs ve sine Eh

2 Opieamar wnnsa iss set lth an Caras SSgassie acon oft a
‘oeppl eo Deas acest dam une Bane Sepa ples Pati,

Las Pars sonsivmens gue

- Quapt Sewer tt ik esheets ds ups
abandon of die wees en état ™

© TOpiotear movin ce Compe Seyuesiee woaternément sis buses
approves ec eux pmaaunaes Je tenn

WOptnicer fouriva 4 BM copie inom de
‘eqcersal ce Cesipe Seguents,

roleeds banvains titestcls

Sif menage camel es Lands sue le Conrpe Squealer Count
cof de sptzaions beak ot de nemise ew é, e Comacraul dusk le dich
rem ssid Gon esmdcbutsies suze Cumpte Sequeira, Cexedant sare ule eur
Sis de le Comnissiva Bur iicanewectle viasitife sptorradment 2 aicle 642

oy

CHP 32 Basia eter a

os

68

69

CPP 32 ssin ober

CP RL Bassin tition “hs t

Lat exoedent sore anibia 8 Ja Cen Hoviromisioantile €9 pis dk potent
‘ules paye confoeméimen Vers 62

“vous es eva et iallations diy yor Ye Certactas: en vera du pen Contes
deviou., srs Is namie 2 les cirsensimess, Gre cansindls, (aces, basse ot
‘Shupse de fagon & laisse Tow Temps e& an tess seu Ie Hse passage & Le
sociation & ingrid Forme dTexporaion el sans euler a eh
fe Camiuacten dst pent iter In yg se et acne bo dat des
apowiis sxbores 66 apiguas apprandy ou cages pa hes aus competent de
F2at

Le Consernrs'sagnee fprudm anes les protons aScessives pour pivenir ie
follies de ane marine ast fe Poca Exp vation et» sespoter laa.
les dispesions de ly Convention Sverutiese pot la preven i poten és
‘aus ce Ta mer por es nsdsuenehres signde & Tarde (oD mae (956, de ae
Smendaninee oes exer ps pear assure so cule em cs, Pane pene a
Poteet pout dealeregt ide a yoo as fe Contact ere =

Sppcetlts ui "a pmtsendt mews yer estes psersacon de Lye

fre Fexereica de stn hel i aousimie exer es rasan emir tes sg
lugslitiens aveeyairss i int oh, préend Fonte, Je Cop-saant ne desea pas
secur des ecaan Sovak 8 moins de ingeme (50) operas de ens fines iiss
va eon. Eoin le spate, encins army eure et jroling, haherons, roumst
Blahisiow wllagesagalsineaioos, ply pons esas, wearvois, rue, 7,
hone ate, comdutes een, vations, uavaus dled oubligie, suvrapes
Hartson fe vorsentanst plate da Minisoe, Le Contratant sre ead ree
Us fa. 2 a5 sarap about pu esas:

Le Coitseviay ot see donbtratts sengugem a seeaeler cur pretence oe
fraprsce of induce marisa, * sonditiene ufaluales ef dtnes de pr,
‘ant. He, Gomis oe pte 2 ll cle Haran

Le Cumbastints sage Jit leg counts dppeovbenenon a, co eee uetgn 22 de
sxivise Wine volout supeiewe # dows expt Sequame ale EON) ota a
Procter a des appel? «ote piaat Gos ea dtdats mgutumiors ot Exanycte, dent
wens que Ie Commacamt np Fxesiensce pus sbusicement oes suas

Ths pgs Ae Hows les eons 9 1p Peuoltnce scout

suisee ame Meise des lar akan

load au Opéra

‘.e Comraccan sess soumovionts songuperk Snesonder Tew ytirence, Leerditioes
sSonamigues equfileates,& fvchar dos ions neeewaies wis psiaious Peli
patappus# fou fovatua on Aoi ale fered be

Acsotoet, le Contact
outa La Les eon

ve (250.500 ova

ra naiguer de
"i foci dane

fos Yoggarimes Amt co Travan
vperiaure 4 cous seme cies

ruta bomen 2
regimes les

+ dane fy gas do wersing dts pares pele
dnginiticge de rade vou des eglsmnts
‘epeeis:

= aus ie eas de rains Ueto ee wer dg Angi conramier fs RUnécaies
esis foots, om Loa capensis Use eae

= dans fe cas Ge trains appaetsat an domaine public. te exeimunauté So
Trrganiome pate qui es snl 3 lz ew bea, Yooebpaotasm!

1B) sevlomeal aptts consianion aapsss dime compuibie prdle
Cptoanatives mines pa nia ye nieteie

1 Uoceniption aft gus fenpensies et ara peal tre mis em care ov
out dan (2) am somove HE Tet prceédoneaso™ Lindernilé su fee at
olen poo yet ters

as kn ages cus Tndurmats ern Gealude asus val erin

hist

sey as tahoe en dgeoslant detains amass

serine es

salute exept
ja vom

dictate
fom ot

2 eigyasas poset Is ci eabéant
eqns ene

aes prajts fete dans Hats
diméret yh dens ‘ay conan pldsves po fs Bgl

rites ot eo asta Lous ebsges ons

J aplesgue sor Ta starge du Consaetnt

Les foe,
anal 5)

Avon ct Boecepation do tzvnspeicealt Ie pguitsue ole dStore de don de
fpr is Putfisuties du teaiz powiet plos Cua 41) vi, o% ae 288 Gly aps
Taehbvemnent des tava Jes tems qo av sient le orcps ne: pBteclet pias &
ia saaas tes proper ws fer Cele eare de Cedi Je proprics prvent xin cue
fe Ceniacnt ahete fail win. Touts peciog ge wal gn sasvs de eadear eg
dasgradee sus ie sis gods sant de sarlace usa die aptetin en 3 ta i
Sloprifuine nee dic legs Je ares €2 plaprbis Lexige. Ls votur dos senaics &
ener soe Ibtjoute Seine an mag Ie wale aves? avamt Zoeeupeio,

lake Van tener Pyplnesina na CBplataiva est at
17D por i Garant, sus sans 3h

Lsapiion parcels ou

fab aed dds sat de Tat
‘Gebliatona aialisds en apptioaion des disposi’ pcos, alate 7 sou 122
hoo Leadie iavary st stmliaioys saehl ables dima ke eidte de Testbate do
Bouiegewst! sur la partis obmservée cu gue duties Dévimemés dibxplorauin ta
aTeplain ian,

ty nallcees mildatiog pessbie de point de vow geanamiqne ©
fesieiues le Ministe poet ines 22 Catrscant des saudi rms do Teisaoe 6
UDenpletadin ey ravaus ecdaa inetalions vvis a fgrfele 7.2 srus rserv foneles
fa leita cautions 2 potlent gaz alleite ats gonditloy eesnetrigues uoena:
A Miaiv eds tiaiaies ae dehy exeleats Pewplerotine ot Aeechotaten 6
Hptrcarstes

uy fas Vasu

(CPP 32 tain cétier

aan

aL

ope

ARTICLE?

DROFTS DU CONTRACTANT DANS LA CONDUITE DES
OPERATIONS PETROLIERES.

Tbe Conrsctant esi esshaif lfseuee Los Optrtlags Ptalines& Buiseeue
Posing dE xpigatian alts ura que oul gant eantarres suv tonnes et condone
a podseat Conse ast sas dpe des nis et rage de fo Abie
Islaaicus Jr Maucanic, 2t cuelies sare exéeutées selon les slgirs a Vane
adaste pete intemaion

Ans lus Denson dos Optrasfons Panties fo Conastan x fe doa

a) occupa iis wedns wfossains & Poetinion des Optrajons Plies et 3
Tests ative evaneses, ntametaat ase arcs viséos ar pasurgTs boo
coders tim ogee du evsennel affect artes Cpa oo 5

We prides oh be procter ax empue infact aescies A la
realseting, dbs sos ciao cenmomiues nevatalce, dos Opérations Posies
Lit fears alesis evens, delle yas Te aN te sockeye dss ait,
‘kes Suinpenens el des juris extans, a Foxslusion Ua traeapent des
Lyemneermes par sinaigtions vise a Tarasle TH de pasenl Come,
Tetdbliseneat de yeas de iGeummunieations of wulee de conmsnieany,
ais gu pre oy arte de ami sre sos Utne

Py efienies Gu Bale sEleeluor ee Toray of tsvane aecesmins &
Tappreciianmenest 29s) UN prwensh Bsa mga at Me stlations
sostonenrace ar: preesppinnseSefaiantare fx rises oe

»

lf om fate greme t-ahce gs mata dy 68 (aus que
grass r96 ma ales ees Fas pasar] 0) ele)
los, ela Js sightormation cn viet

Les uwtpisens le trai: site d Pile 7.2 deatont ew Loot Fe demsaide

Spee nop de lace dean, 3 ale

yee
sabbigd ot diigint lv ining eieeanin, Los die sani
pope cere ales. ca tat cued ese, sstdnaliqucmen sammy et Veni
pe ladminsiotion,

bop fatseace sssennd ailabl,Feutonsation secunaten oan avons +

1) Souloreem apts que fas propos clas Atenauns das deci ke rie de
renpatsaurort om fx nese nt de sen euny becca ps Pras
se Holmen Ss ste el abt sn kes Rete

Asolo ses onanis

Lis Minjsire pour. solanunci & ces fing et Affair eed nae eat Is
Eagrents, ehiger de phineuss denke wes Tubllsuilen em commun device
installations

Jn ag de litisend srtoe Jes titres de dite excusit espleration «1
Hexploienion dos [odevectus intsaata sr lee slits de tlle etesinion et
haute Lacenndaicble, Les oie samt sume 4 astra avon es noi
peels tancle 29 Iu pedsint Conan

Soar nerve dis Clegostone des cscs 6,6 et 28. be Conbiccmt s fa iba fe
fy ce Butnisouen el ck sousriraals ot Denoikie du aégine dengrier pag
Vogt 18

Sau disposes contraes do Corcee, scare ren ni xe upreites § Tans,
Iason 2 There dk sirelaing, Cemples et do eapuorwas des persornes A de
Tbs Folesvinsi que fous bios, gurl emptiygs de Crathactamt scene es
couthitinty ste reserve puos le Comaccme de expects by Kxilagon o¢ la
fegdenteatsion oe tavall as) gus ls fas sncales en © 2om0 ow } twteven: om
Reyubqze blogic ce Mattar wt applies # erates es insti

Le Gnvennerin Sits fa eran ta Conncwe), wns qu veo agents tse
Sheeran, de Goer atiiatons adovinstaaiess dsounieloms ekigees om
«= (opertions eieliones eTecutes dase cade da sent ot

ARTICLE 8:

SURVEILLANCE DFS OPERATIONS PETROLIMES RT RABRORTS,
PACTIVETE,

1s Opetations Péaesssees Sern sown 5 fa sunctilzary de lo, Dieation de
Vesoleratcn et dt Oetcloppenen des Hedcarhuoey Rams. Les euestant de |
bisction de Mapleetion ec dh Bevoloppement dow Hydeestises Brute Ame
dsles agra aolammer fe drt de sarviler tes Operetines Peuelitee et 2
insevalee rosconabler diaypecta Tes Bisalatom, eguypemenls, mahi
egies alee tue Cratos vyoleee ue nose Ue yas
(user ete sejediiabe us bom déronlense des Opesulivas,

cue ins pores eee des di ys ebaesss, Te Clentant Remind 238
Rewsenorts ls le Diteciom Je Cesplarnien ot de Divelegpement do
‘Pyireearbates But ame aucekas aigpemuble em maser dle Ruy Be tsp St
‘harpetnat. ot fos cépaecer oe amnapurt ol bgborgerseat wizeterea 16 & Lk
‘uray of & Figpecion senval 3 sx chaggs du Coriractane. Lesltes dapenses
serch corsdersey coy Eos Cally Pliers et zoeaaerables selon ov Aispostions
fe arile 102

Le Comtscant sles iy Diestion do.
Tlearseuebsies Gems efeuleronisat ifonee da
Petnllnes i le ene Sebéary, des cocks rvs

cplowatin ot dy Dewleprament eos
solettant das Opsrliess

32 stn cer ©. 16

ra niammsal eotiier 6 Je Mineéion 6 HExplesion ffi
vs us (ai a

de Canhactest
‘iveloprensns dew Hyromartres Bats, dts que posee ea
Favanse. le Opens Pealores projets telles que cupegy
_stuphysions, forse

udu ot le Congest deideeall Tabadgnner us (page, if deves be noir 328
Binwetan 28 Eploron ot oh) eelopperseat dss budrocees Breas mck
saine-domae 72) hewres ‘Ai vera pst? 8 eae (3) ums pan
Fos puitepaluste

8) Ga Dinwotion de PEepereion ody Développemene des Hydincarhurs Baws pet
Saheaner i Compaccan! Ge séales 8! ile ce eresoy, fous sau jays
‘cea pane usta i Seueté t Myie dex Css 0

SA fae Gerssemanene awa aucty totes Tes dpm epiirals résltant 6 Oaations
ermabesesemtonrtsrs parte Caatsctan ¢Fontseuy cu Posie: Tagilorton tls
june pene gcloungies. shoiysguss. pak glgsimes. ce Crags, de emi oF
“lotion caus que Sons daoresnien poiae Ane Costes cera ease ae
oa

RS be Conineitutsensegs § hoenied ls Dinetnn de Paplestion = du Beeelopps et
de: Hydmeartuces Loud les rappsas plies ule

5) des res joenulots 6 les uty ds Forage 5

1) les appre linac scr tos tec de gongs

6) onmpeat de Corto! dduaesatorsation exchusbie Foxphoiatian, dans as 2)
Jens samsent Hin de ceayoe mois, des aapparts mals si bes Ste de

Gbveleppensn o) desplniatien aAoumpases sedamumes ces SRLSNAUS Oe
rst eee ssaye dys easerbures

dana tos neste 369 jou sve Ys le chaque Zest, napoli ay

COpersinas Déboiees ences pent Ie fsungsbe gunk ot qu comand
sstanimert ane dott doe Opcmaiegs Peto ces Seales <1 Cat
dee depecscuences:

4 dans jes tris (3) mia evi tn cle hue Aase Cite, vn eappoct elaiE
kt Opatalious Motoiens wplnces pondiny "Annee Chile Gomee, aft gum
ia Geile dee depwaces soangees ot ne dig dv porsuiene) eaglape oa IP
Carica, ign le nomire deanploves, eur neural, leur Fone be
ivatgt total des sibies ins quam ripper a lee sous mesos et
neretcn si eee sont dons.

85 in exbe, lot eappoats om docunenle safnacle seraut fous a le Dison ds
Jiexpiation st dir Meselnypemn des Mpdineatbaes Brus ioreddistersea, gets
is etablisseiont ps ar cee

thos (3 exernplaies des rapport dads er de yuses wéolegiques its! gp
Irene erautrs docemenns ys 1&ents

\

CEP HE Basin efter”

TFoutefss digs Paris ovr Sire pviceder 3 foal mavens § des endes da
doy Opiaisiin Pévekbces par dev Ties uae par laine Pact, Comes, cms
Sahin eae bie, paaorponine sowagaee des ieraushons tert
fins Opéredens Potlieres et devtert semungat a gspecet fa précety etauae de
Ghnfdenbuité 1 ¢ Gouveranont pezasGyalemen! alse des ees de pve Sut
ies msivils petoigres en Repshliqn2 Itaiqas ds Maitnis 2 condition de 8 pee
fair sala pends de censidonvlg, se accord dy Ceuta, Boy dorms
tetas mona: Le Contact

‘Je juge anda, le Minis gona fgnlemen ASeider dtnsmenter Lo pesos
slit poe ay prea pele 87.

a Le Conmasiam devsa noite on Minsine datLe plus fe elas tts dooms de
Sibeties ners. fFestate derant Hes Opétnns Paclstes

ARTICLES

BVAREA TION D'UNE DECOUVERTE £1 0CTROIDIENE ATIFORISATION
XCLUSEVE DEXPLOITATION

SL Bile Commergne deoousce den Viydtecerbuog dan be Priisis Aponte, ih dst
Te iotvier pat gist aw Miiste dans ks viogtypaue (24) beices oh sean.
hjgies sweet que Eeanbc, eceomaement mex raeea de Hare en maar di
inst ernie tnernaizza, es tests dogs 3 Lk dstermiton ses loss
encom eur fori. Ta es tere (20) Fouts ssa a ae de ervoaars
finvsoie ov Aananden «pls de déconest, ¢ Coosclani desea. Sours
Hiosbare an tappost Gauoam tall ls pakvmaton affernies 9 Ills dow ete 8
Fomutfar kes eenermaagons i Cm furan es fave
detalite Beane

9 Si Le Cnotrcieat diss oveceprnce [2s tneaun, afiealuarenn Jen, doves
Ssvist ina sovimetre aver algae su} rains gion det
sawn eaters ot Cestimation u Yesdoot cores fad an lea 3
‘Gpmois subant a Ga ds nolSiealm€e 3 SSemincrts vies & Taicle 9.1

Le Concuout desea alors engoger 2220 Je mavimuy Ge diyeese es avons
{fecal eeslicenemem fu programe du, stan encantn que ls Aispositinns de
Sertoke 9.3 Sagpliqeerc ant argraue.

63 Dass Lex tos (2) mois ouivane Bwteesmeet des tava aloation & ae hs Gard
Se OU) jours avers Fespvation de fy ioirme poi: deaploraion sins @
Fauisle3.2covenbe omen qromece eon Sonesta sfkpesens de Carb 3.6.28
oymaciet sunita au Miuise on ragpert Las deanant loots Tey insets
tealuignes ot Cesreigicseeason 24 semen TTEydincat huss sinh a€cous et
feaiee cat dori, seo bp Contaccan, le saesieee commerial 9b nen de Ie
\Somnerte

ts jfoistions <svantes = es. cannes

eo appeat aslo aotgnines!
les

‘slog pio issn wae adelante

CHP Bassin eiier

5) mei 0) crops des cagpate denen de seanes = fake ttin
epiglgine mls sare,p etoneo ates Loomes 7
eet (abi co pation tds Dacogpen! es Ry ecutas
Hints tests ow cama fs ke eee cae ts
ogni ee supe) tps se sec ct dene)
Sine atone naa ne 8 cone et

ite rina oot wee de kal dc uns ft Fe
as Peseat Cenua et & les meme & la disposition. du Counce “

or lewis ds pus (npn fn de eae pour hin
Ses Toroges eaves

de) epee us et en, at et rou

‘ 1 ea ve Moen na

‘ep cours de image ainsi qne leur arsemhlage cucu) sous fare comps os woe
nsession de to Hnloeis tes Sones snicanee pone tw te
Bop

oF donw (examples des tagpae Carsten des ony nv esais de pantsion

1) shoe 2) exeny

ees de eduque capnise dunalsces tpetmgmbie, bis
sucanplie, weubtirve om sme) SObstais auc Ire ins in Cebtee  k
ffaides pudosls Jans ghacun des hayes igs y compre Tey saggy doe
dives mokastaphies aeons = Ey csvampbaees ex yes Ueugone Oe
fous a supped ela eniguet pe

Te tan de fon fs nssesste,

1 conte grained arte es es ti aye Sets vo
Sane ps sq > cts oy Pcs eee po ees
Shans de pete sco spent Sv dss de tl
Dut, ew in dtl vpn Cone 9 Pespasc dan
‘Comteat, serum reais au Gouyemement = . pee

ssalpsex ou atl alas ow pool de We a8 a eov putea carne

Tete ls cate, custo f vou wees do c sign

: Jigcumerss,gdelogiqnes ow gSophergnes et

dlgpnphies wut fours h fa Dieetioe dé PLeyleetin et du Davelaspeinent tes
cae nenparsat eqs! pose wwproductu allsicure

‘ies tut nwt dros osha 52 mop Opes
Mel jets ieia (tua nema
Stade eum ty arcsec ne ee
Seta ana cep Gnsns  ocmesr eos ye
Ja zane abuidenndy, * a
ae
032 Dt sitn Oy w

oa

os

on

COP 5a Rani eit

hula og tes ens de production wafis ma Hts ena Efile
foe mes encxploiauon du gissmect

‘opate quovig Uiviiowariares prults & pectic Cone daeanvere evant ae sek
Rat ae dediés eommeicnle, =) ely seat ove wife pour th alsin eve
nintione Paoiiass pod, sea sumise am ciapesttoose rte 10

5) le Gontaauie je I eowere sororsal, 18 senate as Mtn ds os
JpojeeTtineds aint sonméeson Jt rappantsné Fails 9.3. ta pha fo wert
Toe jue Peepiai dol cite période Mexplizati dine 2 fect
iohelaneht pn eaio vonbamémen abe disposes ee Mayle 3.8, ave dems ie
Uaviistien erative espioiztion

Letits duands cists la détnation x hime oF! aor demented
Telbou le eeice pasando dy alvaneri dviydrsanbasee décurer. ot évalDé
Prieur da Becaucte é Finaion ary cn, yrs de Sag ot core axsoangnense
(Ger slabs schist mceessure ate lili

1a deaands diuleriotin exchsive devalaiton susvnge seu sororpaede 6
Paigranons de dovehmparcam ot de pendant etl, camprenont "Samet pete
Feehan sores

voinvdes & probables of da at Oe
hyde de seeypraton Jo5

2) we estimation des eres sees ps
Joodiaen comceonde, ca UU eR PS
Hipdross tues ofl valodtion dn Gos Nasal

sit destin des sev Tt nesses as ss on epson ds
eh qe fe soa ep, es nso coquies pose T# mete

fo alone fe sleiege el canepent ses pees

ce Ye qwogramsne of by aalendiar 8, eatptinn desis caves ot halla =
cenpis bade de demsenage de It Freon

Lents de deelegpemene ot des cots despleision

ao
fsonnzerst a geen,

sas was

ion des Sent
de Goon nie sot sank lect

fe Miviace your proposer G58 KGhstope ot miditatins et smgramce Je
(Cacloppemat ot de. prnonn tevin, aig au Fannie Sapo
Fare en ies per fiat an Comtrstan aves tous es justicaioasfuates alles,
‘Le ee queasurmgedx. CA) jos civem, rp dic poegeamme. Vos
“fgpostions be Casteip 423 Sopgiguexese aR prograisae en c& fi Gossene 2%

saapion

“Lopeque hs tulas acquis novus du S5veleppemen juste dos angers
fopetgre de Uaveonpeme et de rodustiog, Heit programme gewre tre mode
vrei anat Inene prswslue ge elie viee c-desous pove son ti Sil

Leelee fomorisatioa exclusive Pexpluliation sere aguands dans Jes
Siren République sarigus ie Rayon, chez imusveul a es arse:
SEP TES) joo sults la date dadopon du pyogramas de dévelagpemset 6
pridectin

he 0
‘

Sf SL Ie Comeactin cite plasioas Aeuvertes Gubivscines dana te #cinéue
Ghsplomine chacuns dene elles damugea eu 2 uns aeration eschosive
Besploivviw sepatie coment: 9) an Perinche PLplerion. |e mobre ey
(focPanions excisives Weaplo tation cl des Parncies dExptatasion yore die
1 Stns dEphran est geste

58 aw coins de aus ulteows A Tugtd de Paterson exelusive oobi,
sepiett que [e gieent 3 wie eslawion supériewce a uells ingilenient puivat
TEithemezeant [aids © he Gauversesmen seemcers3 Cuatraant, dans le eas
{ik Tomasstiin exiisind Semple dea veranée, Ia serlace sopptemseta. 2
Cosdlann aque Prats fay pete itégrante du Perit: aeplesasya ot 20
fe eg wep gu fe Cothaseans Zour Ys wsistra esas de Heaton
asi demande

$9 went elhen gesiien stand AO ces mies da Paves Epon 6
Comte ee oli, We Mists ers exizer qu Je Caner expt: et senna
Cr amsovation avee 1p Mune de 42 sunsage aajuseme susan Ses xgesiions dun
vind dic a tse», Dana ln 05 (3) Mo sufeant efOnandacon pot ie nse
Geen tritae, le Center. diem samme ax Mint. goer year, Je
iprvgenmme a dévlone ciate So provdeson ch gnement wpetms, bli en seco)
vee Te et da a Furaesaocente,

9.10 Ly Conmsiast devna Jeeute los opiztions de dEveloppeamo sv pts td x
srl apes a dpe oo cde Faunviseen esehuse> Poxoarn ving & Harioe 94
fhigvrales pouruioreavpe ke paxtaas de lignes

Je Cominetent semage Cnlalier les opngions ds Uévehopyement ode pation
sivanl tes silence Tut en uaage dane Cankestie pote awustioals
Deonmilens Fasnze: it eapienion esonasigue ssinale dev Fipéresaroures
“Sontag ge eget

Le Coninetant sengase 8 prcue os que nase am ddes de ebvupértien
Guanes on supbulation uve Ye Nioigce oc iter de tele prt ss eps
Toopnsclaton de Lisa fs wiedusort cnt seo Evaitiomy Socarniques J ure
sliondon da base neugSeatom

OAL Ta dns de by pode Cexploiiai ponds logue fe Cantrecmant eat autorieé
soaune: a aeodsetion dim gacinent deans copeesres) as Mt winging 2S) a4
owpisr de Insists oss de “setvieion sschiee dexplotationson espondantc

4 dogieation de Le pésiods Hntlle Hesplatrion dése eieesses, Farmarnion
Paclusive vexolaton cormsprmsonl peur ere nous is pour wr ke
Hlditouelly de de (20) ant chuvuns, on ens fe domme masivee dy Couteuad
‘Svunioe a Mise aa oom ne (ah sou Nadie apace, ceteion que te
Comsasaint iit sensi tose #56 obligotinns coutrackucles durant x yet
Gexphiarin initiate joie quiee presnetom vommgncnla 4 yet du Pécinems
explain onnscmé ste piel au dels de Ie pata itis spit,

O12 Paw tow proment vpick done Bou & foe? due aatorsmion excove
aAespltavon ie Coole tal Sensi a peasber 2 dex dls et & 9pm poeprs alas
ficaneiar toutes bee Opermions Tuboligies ates et eecessins 2 la iso om

cop 1 Rasa ten = FT

Si cally dbvondbide of witblencet dmsideie oon vemee. mute iv je que
out ve onesie dae four, fe Conraetant aur le dot de damurckrostenion
des periods dessey pour av caocmuye dp cing (5) a8. Cote deaumly ae puns
fare etude pare Minus ee si Gelnigisriont lable

ARTICLE 10:

RECOUVREMENL DES COUFSPEYROLIERS ET PARTAGE DE UA
PRODUCTION

11 es caramenestneas tune poodetn negate ey Pégnye Bel dans He cade oie
onission vclusireonpio ation, fe Casrscast feneage i commersitce tanta
prsictionde etude Hea whienas crnaninee suivante roles te Paton 22 as
Finda psi nerve, oanformentent. awk cspesicns cles

162 Pour le secoustement Jos Colts Pérolies, fe Conbusius gona ecene Hn
shiajue Asie Civile one potion de proven site de Pete Br en cum ets
suprioure&circpute ois pous ent (BMY fe quant gle Ue Pale Brot 98
Ge gar qu res iste dns les Opdnnns Brahe, mu pose SSulement
pupae india ul coh ecmslee crus

Lea saleur de hs pattem de orev tele do Potele Brie pilose om serouseentt
[side Costoceaul dae Culle Pénelans, aisle §Ivtina peécélent, ner essalte
fourm was dispesions de artis. 25

Sioa ectred
parle Cems at
equate on valeur de oinguamg oy por cous gO) ae Lx gue Be
pstinfe bik ou de aie eaeunee cote saligy cides, Le stpias ae pow Se
asi sevuovré Uys PAnnas Civils copsidee vena apn. sorta es Aes Css
ies oan resnanev etal ey Cas Pelican dvaeéeenk Can

203 La quence Heel eaant au cours do chaz Aras Cie apes que Be
‘Gondrctat ait pooleve a a ructig tose de Pévols Bee poise bees aa
raouiureett des Calls Pettis sanant les disgesiens de ariche 102, we
Fertagde pcs lesan evve le Coatoememest ot eC onmracant def Laon saivente

C1H32 Basia ater

o3

on

405

sas

CRP 22 bevsin etter

Sepioisisn ds gsemaat ot A 2 prmducton, cuavormément si pugs ds
velopment ete neti adem.

“Tovlebis si 2 Censeladt pein prom signe gu eso pbwramme de
Aksdoppement st de romeo vest Coxphsveson dade gute ny geat te
‘eomurroialemsat regble, ben que fe poy de decuarverts et es tren Cevalotion
diez werdhat 4 Fes) dng austin excleive Pexsoitudon eusfermemeat
preaus Ceuta, Rnite Sagaje Ane pas cbiiger le Conran: & powsuiee le
rasgus pour asthe += g&seTenC en production saul a te Mile aosbede a
Contract des avsnigesfsancies ul zetslisout Lexplotton reatable Dans eas
file Comat ne insta pas es ave expos ets le Mate He
enwor, Fe Contact renner 8 Fates chive d expan eonesanse
lu dno guy sont techs

Je Cenaegetos, porn t ramees, sony Serve dete apbiier au Melee aves Ur
reassign (0) se oroaer eels pate lemsit Aehgexme Ae =
Aveishione ossiisiez dexplotaiin, & conition Bovur sat 4 towes fe
hatin ps a eat Cane

Le Cortsoums Serwage pomtan Ja dongs des attentions excuses explain 8
produie inte lore hs cunts ralsernsglss de Pécole Brus ce chagtes wise
Soe fas meen gulerant admis dis indeseie peut Be internat oo
‘pamnt peinsigakinets en sonskkemian kee wigies de fone camervsson ds
Goren et le wévipceation uplimale doa néserece Myer. das dks

oniineus won teadaal ly durée des avlaiaton Seslsvas texploieuor

\Lunét de %e posted pemdiat ure dsée dt mains st gp mots fideo parte
Foainaanr sits |aivis] di Mine pours ener Fin stun oy pesent Coat
Jag os semitone prSvuesd ates 26

Porat la ders se auction enétosing dosplonrion, be Absa pou, see Ua
promis dev mia sie (Omnis, domander ay Goitoeumt ahandemc®
mayatemoat et sans evorepatie tea se das ue suis yresumde Sane
(oduverte sShagris i les Aptsocatres got mse’ eve preduss& pati de
late Szouvons  e Coatrvisat

2} ble pus sonatis wn panemine de wavs: devaluation de Iaste dSeenverke chs
ti alot ds disebut (18) aus aver Tz. das ds eficaion am Minste Ge bt
ssn

1) fs dSlere 945 fe acum conameccal dems wn dt eux {2} uns ivant
Tacvement das Gawe esetoation Be a Gewvee

1s Geuvemvcuent pours size adalage ou flee ruler tx teva dation, es
deseluypireat, de protien, de tater, de tenspom of de omueealisalion
estife heats Aienuverse, Sint apome cenlepaiis ec be Cuctistont, 8 condition,
fecteitig tee pos paran psin 4 rfl ion lee Opts Patalizes are
Confracal

2

Produvting oiakejowrdaligrede — partdu Gowermement part da conteactant

Pétvate brut ou de gv cqstcalene dn Peafir Qi stu Profi ib

(em has par jon)

Iiirieure ou gyale 23.0407 a 553%
ve 25.001 475.000 50% 3
veils as 7508 ss 45%

Pour Tapplicwion da prsent anil, te terme production wie jinalite 8
moyen > prhcie fl joumaliete ne

iis Le rikine
seimiuss eLxpleibGon ds

sussintle des

résest Cea, paian ts pees de wente (301 jours eons,

3 at de piston ravenant au Coutietant sere soumise ans Mispsicans esas vk 3
Fie 1

ot

es

“COP 22 Bassin edtioe

re Fioavernen
ate it

x prura resove sa parts production Genie TatieTe 103, ai
yee

Si fe Gouyememeot csi recoup en mata Gt ou arte de xz poo Se seodveton
‘tin 2 Tartile #13, Te Ministe devta eb avier le Convent par eerie mins
yace-vinaeas (0) loots avant fe dct du Tebmesi earcerne, 20 ude a8 bs
uate cele ul she aecovel cats durant eas Yimeste tle melts
Theron

Tiss ce but B sat apse? par ey Paulos qs Je Comestaet ne sousaire & anwun
‘igaeeansst fe Goa de [a pat cle seduction sbi Geasercizem eal eure seat
State uh CL) ssn ye Ie Mure wy couse ar ect

Si le Gourerneaten) ive zecesvir en ssp bout ou paste de sa part de yrodnation
Stiie# Parole 12.8 9p ste Mine Ha pas oi te Coneaclnt de 9g esi be
rwcswov sa pe de pvhition ea nauae coronene & Pathe (0, fe Contacte
at wnt de eommerciaies fe poet de proeden du Couvemantent & preite =
apéves pow Ie Trimhae cqucerné, fo peceeion nx unlverzaml de ete pues
‘gia de ee Teast, 3f de vase a Geuvetncinert, dans le mente (30) jeurs save
heqne enlivenion an roitant spp at yrodit de la oantité erent @ 13 par
‘Ge adueson su Gouvernemear parle pis de veut defn aTasfele M4

Le Minis awe deat de demander le rglerent des ventex de Is quate-par
inodustiny vevergnt-an Gouseremien wsundes par ie Coatstant es Dla «8
‘one atte meniaie corversbae cans laquelle fs ransiction Un Hew

F
4

14

m3

CEP AR asin eer

ua

ere 22 asin oder

ARTICLE 14:
REGIME FISCAT,

fe Coumuctan el tion des Uipéradens Pettitte, Matt «Hamp tre sur
Tes bondlves pee is Guele Gindse) des lop, esaformgmenl abs dapesits de
Tossariniae oA. 1 du 13 go8embe> 2948 rave ae regime etidiqn> teal Se
1a rete eke [enpletntin wes Figdessonbte et SomPizmésiont wis symtoms
oy pent Conarh

{es hyeiggs as ie Je Conta ete de onsen de ses Opiatigns Pb ieres
Su Je tesine de In Repbigue langue de Mauetaaie seat posse ues inp
‘iss: de auariate pow oe (A) calade surhsls bere eh,

3 os spcignenrt sutyena qh es dipsions da préssae ses 24 saplquert
Jndoraluollemont 3 Teeard de tussles Sats constants fe Contre! ite de
proscar

CConicitant once, par Amase Civils, ww compaiite aepade des Operators
‘Pasaliere yw geamotta Jeti an comple de efits un ia fisaa! sear
Sut les woollawe Asatte: peratons que fos ldments acti et co poss'sia y 8
sstscon e) saanealusstement

omy peti ks denna i
creda sens de sults

‘hee ner ga Comirest. sen ae poms ay

5} Revlon ds 8
102 0 10.

hssathres comme‘ par fe Cenacle a th des ates
‘uF quelle appara dag ses lives Ap commpraclité ct delays
orion de Fane

hy Jes pl-s aves pena se ly eteviva ou da easter cgnents qaeleones de
Bet

2) ts ours resents cu dats Seeeine WS aus Opsorions PENS ot
Truman. paweniny Go le verte de suboliis?s counenes sini que da
Trilenwad, stacy ey anspvt de pally pads Ties =

2) sone de change elas 2ccesion des Dpstations Pemetiens

(ce mane compte de relat sere dibite de teams Jes chars veut pr es
boss eos Clsertions Pettis au tise de Manse Civile couubévé, Som 38
edhetiog est ssborisge por ies Wis aeploables em Iedpeblicpes Ilamique de
Iaawitane, et Geurainios stent © Peeusiae Compiabie sanesee as pest
Coal

fer ahorges didneifles dus vem: de Pande Chile eases coapueanen
wtananie les estat auton

1) unre ley chasess vplistomert viséos fesse a prose aisle 31 wos es
Sut Cite elit ss,» eninge Le ecb des wppeosisiamencent He defuse
dsc! ee main dimusie. db oo des pestalions four fas ox Cac t 3
neces des Gpeitians Peveieres

ye |
vk

ccompugids des tate factors, tele Guelle esl vais par Wo eéetematis =
viguea

itunes ices noc ent Petes Fp sires Senses seat
 dacemples tdmetils aves eyndsisain antec
Tree reise 2 fy dclvatiesarunlle dst estas: moeisee Ces apes devon
sie ones avaat lan le shague Timed tect shams, 0? sonra
perivler pos ln perio anise de paiement de Spl sar ew Danis), au yoo,
Ee mp culesSanelivet ascute Année Cis précedeute

{La tguiastien ef le polemic de sole 3 Thepth pr les enews on ie des
ouciiane dune duvase Ubils donnée doweot dare vEthonis aw plas ia Le pei
pail de [Aan Civile sulvanis

‘Soul dapsone
‘erg en Dull sean am syn

51 te Ceueetont 4 vera sot ferme acomtss ude sinme piece & Hap ie
Js benuese deny st tedevabie ot fie de beuctioes Sino> Avoge Cine donnée
Hevoedeat i ser ret? cs kn G8te-vglbs (203 jours savant Ie depde Ce 5
‘chraion gnecll> 2 revens

2 de Ling sn on bai,
yi ee sitet Eerie ie eC a
ee Conte dan umes Cn pum aa eS
Fee testnes Is uta pl se he tec bes aes
Ten slap wus ie Contes rep tes br gos Sake es
the defies eto atok

er an Developpement les

ate icp

es Conimetam verers a ls Pie
Fhydtovartiss Baul Las waevanses superiea

ap (00) ois par nmdts eae ef par a ona vous aie fe

Fvietion essasive dsploztion,

yy Wing! 2009 Dees poe iilomane wate eer anal psemaiboe ple de
vonescTlenc ge fatoriation else Uexplers

spac ae dust Is dewalt ponds
re explocatinn e du wales

6 angus $30) UoTers ar Laide wae
‘de nevvellemend de Vaoneaion exch
srovngaon pv vasa atieles 1

cont (200.08) Dells per situneer came ot yn am dara I Pte B=

By m
peinaioy exsuive despises,

sling dene

se redovanice sugaxGuins vibes 4 Ten 2) BF et chasms seteat see
lfavance ot par aniée, a phos ard le prmiet fous Go chaye Anne Cowal
Prue Tanne Comunale enliér, dupes Teenine do Pevimele STsplsaGer
fate parte Comsas ce a dae eeanes deccs IX

tas sedevane gotten & one san asec depion
fase deca # pa cone, au combanear! de chagaas Ansés Civile stat
Teehos eb ‘auvosnaten exclave cleploirion (ou pour [nose Civil dk ete
ln iy tess hs jours de Un dete Se, protean pra La dst rests >
vAnsce Cafe en ston lpr Ese diy Pirates Explosion & aie Bate

‘

ae n

ouieliy, Ley ells dss afigbsienzomens, de easmacl et deb presotieas

ownig par set Socizws QNbcey serene dedutibls dang te mesons oi Us

nescalent piv bam sti serve mune paligees Cans des condiioes 3

plenie sanureacs sills un venieat a seeteue independant pow des
urges ol dos pastas enue aaa,

a ye wens wa Cpe Petes offecuges ne ease

patsent otra, ¥ compris meen

© es fats dl
taste

atm Jos bles rae &

es, gine Bs elise

ce yume! sian, eu dyad aus sve ret pose les Qysraions
Peruliims riinea. ee République longue ake Muitasie, des
sapyniromesns ox sles yds re ise a ops sida 2 URE
les fin gents aniston ds seers gontams ds Contac 0
fs Sic’ AUiies tawlan. pow wey earpte sts 8 Tecuager, et dee
fais ivirsete mamas pr lee ssviken cana, 5 Perse jou fee
sompte Los tain aecorame goede » [anger ne devroni of aca te &
fapanirrs so lies es da In Yc Capel

fy teem ds masts eam smor: se spin ke Teil
4 de] Proce Coanpase 5

44) los imsidts et ago wort aux ordmeier: di Contact pots Iu ania eh,
digs es Hindle Maes dane Ia Paves Cexapablet

9) os pose de mats clans rsutane de dearest, eu de comes, es
Suga suncusis ary razones vu oud ant abeodonaes om cquns are les
se Jase ivSevulanble lee lebates voralevay Ties pour domes

4) les previous sesomtles el inalifeed eananiwmes an emg de alee tece
llvcwoutat despite ca changes aotiamentpriceees vt su les Seersmoens
‘en coups sane obiables

2 swates aut peties wu clurses ditectement. tives ane Onrtiens Pacutdres y
ong or potas le congo ebwiséay § Faseasion den Operanuas PotOHOS,
oto 133, es eden ances up
ner daca Aange Cine mee Kalle LEP, 3
ae Topi dima sir Ike BOdcAeR dsienn
copfizannent 0 Ses pen ei 1

hy Je moniun’ mom nmé dos dics

HB ann Amos Civile wsiewee
pisos psnement sins Acs

suo
sou Pechoven

au Cont

1s besos not ose Cu Contacts soon Sys 8a dtrence ts et post
‘ie Ie iotades somes portses em ore at le ttal des spussues pasties tn dit cls
compre de él. Si cule siaenge oe native, alle eunslinie ub deh,

‘Dany (es soixete (9) ruts sus a Gn. Siege Ane Cle, te Commer
jarelis su asks Tasaioe samyeremes sh desfarsioy asonecio dey revemus
“

CPP Kisinetier “| »

ns

ns

m

CEP 32 Bassin oft

Vn us Uabeunlun ce suafacs au care duu ange isd Pore Moar, Ze Cameetant
ota dp aneun sersbouriemena de reraboes superBinirs a piles

ees sommes vinGesa t*Aniele 167 ae coal evolwmbles nf duets focaleuvent
‘ine Fauve onsen aucu caste cousbacs nr is ey peter

Vin dete e Limp sur Jeg baste el que dnd & Punic 11.1, des redevamess
-pecicnines pues at fatcle (J? at dee bores pres & Fetes 3, Tu Canmedi
Sars expunge Tou infil eis, ages ow coateblion® fe pelque nonin. que
0% sions, resionaic eu. comianaa. pn op urs, fepnt Hs péraions
Petrie et wo own g afte on, pls. ralemert es promis asttés wu
hows nth beraclants y coms son leblssement, sos iszstnis de toads uC ea
foectomiemes® 2) esceubual dy Corks, eta anlensle die ces cxcsrtions ne
a quant gy anc Operations Ptcelive

fos acinennies dos entites catia ke Coamratan: leas Sexi figs sat
fe steps te toa sap, Be, soaes et smears, 2 also des divides
oon les afanuos, ph ot es Imdaits > adfereics ls hls, steps
UWservenbwces © Texporatiaa, sorvices vers pout fox weaves en Repgelyue
Isinnigne de Mountanie afferents win Opdtarions Pawaltes

ee paival arisle ne suppliga pes ans semiegs effect rend pur tes
sult sspitions ot solkettés publiques mawitenicures, Towels, [es sants
fsignts en [ixpecs vcore do Cooactan, de ses souedteilasis, omsoneur,

nts xavincs ronda at exeeroal

{abiieatous et ollersvibes publi,

TD esetonnetis ener qi ey ington sera egies dans Les conditions de
lit ora tt fe genevIer a urge fabio

“Toute seaside guslas sons ov soi atte es seis) sigma}
oe linpats quelle Seviste afflige alas quo sieke cost faite ut aecard aves Iss
“Uspeetionede arkate $9 xawaceenptes de tou draft ox aes age sty el

Lessee de mantels. bea dgdpemees pox, ss pr Fe Contest ow
lee eneptses tov pour sot cone algal qu Me: proseions de serene
Contras lclbes iis Operations Petites soar exonéedes de ious fuse su
cif eolecs, Vexenseation vappigus aussi, en egaed 1s natu pated due
Operations PeuelSes, mes achows eens ef rereees sens par les amuses QU
‘Couruclat dans fe ade du pies, Const

ARTICLE 12
PERSONSEL,

Le Conuaciet sing: ds Te debut des Opénsitens Parole asuser emp en
‘rise a quabifiention cpakt €y paseae maneanien eta cerbuar de aim de
fe perme) ai de penaenie sey asccsscn. & mous emgles deosters ans
agents de mattis, de rar td dirt.

124 Te coneactne penser ale prometon de gore

4c ella fe Quatvsctant eablca en accerd ave te Lheoion de Undo etd
Iseloypsien fos Hocicenrburs Baty i in ae vague Ane Cini la de
Roruutnere du perutuel suri oun lan deformation ete periectiamere
seam paren Aone prcitva de plus co his lcge ds yersoneal morse ms
(pureings Pesos

be contact mers Is disposing de by Diesden de Tksplraven ot
Disslonparese dea Uvdeecarares Wwts, wa mont minigon de obs veut ie
Gola TUSS, 60.000) par an periant Tp wats de Pasorsatind fxs
{Testheaton, ef doings ds Testor Pune wuisation exctusivy Pexptaton, ue
«tae mils Dolls (USS. 660.000) yor a, as et

‘ston peels

dnt iaiaum de
esi sa Tecuation i getsornel eal e surveil

24 fe custnacuen olin a ts diasbion de la Question ds TPxpherlicd od

Revcloprecet dee Tivdeccadiret Br, on mya de cing vent mile dees
USS Spe, poem pesdart ly pésiece #2 Pespierabn et de explo qu se
{ther Vssicance de toemaion is es spteils po

os hyurlnes Mae

Apaciieren e sagan des GooTérnezs, foram expr ies Ue YeSpeS

UG ibsede sour atlzeqrs) in uonten de ang sents Doles (USS SOM.AIDY
Pexplusion ot de espa.

Tks tea eames vines aux anviles 122, 122 ot (2A ao soot mt msunaahles,

isu

(€0 32 Hsin tier

Ms

sae

wt

113

¥P

{educiins eslement ne pease sue, en aus ey te eames somaoe des
ee peooion

ARTICLE 4
BONUS
Le Ceamaant pian a Etats bomisdysgaae un aint to Ml
‘Botan (°S6 1.00 000} Gans sree (1) ou ud Lo Date PAL
52 Eroutre, le Oot poten A Tat ies bons de peoction a

1} sug iftions (.064.000) Rota Socee 34 pee rayulere covnmereialise
fe Patrle But ext sit ol dex Piciigues AEs andi pee
‘remit fone ip rye sgen ue il clea gnlte SMU Ganls wer je
Deonlant ce period £8 sole OO) jones eu tes

bi sep thane (.4n800) Users fersane fs prdueion sbpelre oxmunersin es
Ae Babole Tear eat ly ow cs Peston Uieplitsiom cea pour Le
Jenny fs le yah ravers Ae saenke inves (75.0089 Basis po tr
Fant ie psa de ents 0 fours eee

c} Boumniiats (40,001.00) (flrs lorsape la exhieion pegs comm cases
sepals Boul et at we se Perineiey «Tepes aindss pow Ib
Irene fs le phine mapco sure a cea ibe CQEQOOD Lees Torr
Pendant ne psc ce nents jas earecelis

hh) weutis eompreunt nce cisépartic dee qu patent en doves libreaeot
Gonversblgs et veers olive. de teat ou paris, ar des cousbfeatins anti,
(Gut ie enone decatimigues ssolly dang les ventas ce Petule Prot st ke
Troveatintornutona) sts qu Contin Oeclnge, Vemis de weremement S
fuusernenent aa esagenece gowveretnentass)

lee commision petsidss par Miziare ou sab dtiqué ok ecuipsesant des
fepesctrame ie Tedninsstaden ot de reprenioits ds Copel 9 unica &
Gilcenes ue ane présivoys pour 4aElr selon “ks stadatons da pidaent acticte Fe
fied Manisa Pevcls Benet, gppicable au Trtesare Sas, Los Arson
Sfp comes in stat pues 2 Manarte

S) wisune desiskin aes prise por Ia ewumisson de on ll che wonte (A) joy
forty psind Timasts cede e Pes ct Marc a crs ot pat Bas
(Rlbsthvemont ju un expen de pvt txlemaoan, airing a: acd si Fe,
Saray ones Retna Pecerd.pu le Cenk irene) enpatze de te Coambes de
Cmmerer iatemaorale: anger vera ciple ie prix she lot sipalliont dt
sent anicle 14 danse ld de wing) (2) ours ees a waingban, Bs fk
‘Fesperis: seca panagsryiermeit amie ke Gouvetnione a coraactsat

‘ass lane de Ustnbiee ees dn ps, ke Paks do Mae apical ro stsoltunsi
ai Trimeine seat fo Minx a8 Manche da ‘Trimesse paint Fob! aizeeaeet
ascii sone Geo aw sas and @oete (88) jours apvés Hrcieseeae du Pes Go
Nash pute Craze Crete

Je Conmetane Gey eran tous foe rounrnes produis apres east
Jean at den subsences conseng. ca aebinee, uvee Pagcort de la Direckon de
TPeyioaon ui du Dosceypement day Tedesarhures Wash le insu
postdan contsimes ay aathedss. en vigaeur dows | udusike péolse
Mreuangunete a Ditecuon de Ppleny ion oc di Develepreacent 3 Iyitearauets
Bele aure ie Urue desamier cy mesarse, cl ds coxvéar fot saris:
Dpoeidinae wiinse $n enue Bexpciion le. Coetracan: sire evi Sis
itsiugeens ot posotdins, 3 dovea obtguie peélvhemnn Pagar Be Is Dieetin e
[Rupa 10 Gevalia een ds (eb earbutrs a

ARTICLE 15:
GaZNaTOREL.

(oun Nel Nor. Assouie

ey eas Us sdunveres Gir Soloed Not. See, Conese enna ie

‘Sesion soot le Mair are de Serine? i Féin et (eneltaton de
Sadi doeoovevt peésntent gr ceracde youetellarad come

re que valuation Us 't
Li dvrs enenepecadse ©

Si fe Camactny, spats les disciasies suse, 008
écavarrs le Gee Nutr Non Sesocis et jth
ogres de insix Pevausion 6s Ine déseu
ingots de pie

£2 Huse ction AS Br

HB

CRP SE Massa caer

‘Chun das somanes vfsos ame andes a}, Bef) chloe soe vei dans Ket
1 (0) jy Tati ee ple de ree mate ye

foes wun utiles U1 ot 132-92 soar ad weonuables, i déductbles
eat UL no peel donc, oa Rue cus, Eke someidénges eons ses cots

ARTICLE 145,
PRIN DU PETROLE BOOT.

Le prin de vous anki dy Bocce rat pri ex corsa pr les besos
srs Cone. sey [es Fro da Matehe » EOD. an Pat dy Lig sin, eens en
Folica par Fosit x payable 9 teats (30) fours date Je concadssemen), wel que
aqme pour chug ise

Lip Pie du Murat soot lbs pou ehague type de Pitta Baus on melange
ules Bret,

ae

Jez Sa Marche appligabhy sun emeveatents de Pre aw ests ay 20am eae
Inasemve sere unite 4 iy io du frizests cemsidad, ot sore egal 4 Te wagers
poureiee ces puis etsy pix fe Contactant at le Gomtemament fre des vertes
Heres Se J des Thos 28 cows du Tussi coms, «og pc wets es
sf irances as qaalos ce Jute ast oe des eres te slson 0-8. of vs
bnew de purer’, opus rere que is qusnt'es alps, veins cles Tas a
Crus da bimente sausid6hs Fepsrentert ap mone eronle parce 30%) Dt
Nes quailies de tte Bote de Sensumble des Pais yp iaow ores ou
Himesla grossa Chica, vemesa sues dai Times

Side Ills venus 9 dos Tia ne sot ps ide sung Ip Teimesis erie 0
hi greeters pa a vine fs poe al BU} desl era ye
oe iy Portes dTaplaaion exes au ne st
veneers slit nee & Pi dt Mahe ses stb par cempaaison ave
oe fem Coan dy Miche Tnfermital 2, daruat le Anprcelre comabes, des
Peizles Brut paoliis o7 Hépuhsique Bhan que de Maycineie of U0 28 pays,
peice Sisco din Seta ei din, apa
tesa cee

Pace this Gourayety Nace iamellons! fan emcee a wl gui pert
cit tne Frac sendy AHR, au Geux ce Aatement ie de comsoozetion ah
pris eoncuantiel eqaisiles cou pean ye: pour sos Péveles Brus de méme wide
piovasat dauber régious ot Ness dace des eens cota std comgoraex
fat ou pine de ste 8 ate pe des dosti eva Vinton dss Pee
Haig. etapa les combined match et de is atess de ets

tes aositions sivas score rammaaealenolses desl du Pay Mahe &
Poole Brie

2) ventes dans legge Toohelooe eat une Sacided allies de wasn aes gue
ale cathe sais consist I Camera

tbe Cansustan sate dibs oe Hine ner la coercion ste de Ge
Ruwel Now Aevacigy si [at La doqonnis au mine von GD) jms suse
Telpautcn el enki yc deport vis a Taide 32, vac enteoa
(Oe Faaginaian 2xchaive vf axplontin pour one dane de ate (4 ane & corte de
Contato de hie auibeane pcos Wesploraion, an ve au creme weiqucue
Je tin du Paine Eapioatog englaboi fe surface psn ea devon
sisi,

‘Eh ome, Jes Puts exaluenn eau asics posites goa te Ge
‘Natl de ééeouvers yond tats sor be aru bet ais
fpe les gers eecesuies 4 ut stabucetbipn. ct qmadeezout i possibTE
fags gunnery asain coi ca 37 pat de pateon ay cya eave
Ade Gay Nets] sera pas areca espiale somamseafem ea

4. sme cles nian Arakerion eos a eb Panes Sedona
Ypxplatatine de vote déconse ts 9 juslge pour izwater Je marché Local, ot,
ar oi Ly Contactor eeagagera® A devolompee et profi ex Grr Nature, pone
Senpecheion,{e Custselant suumetis vane La fie Ia pede do ge (2) #08
ovens ure demaals Sadonerien exclusive Gexphitsien, qu PBB ascikere
dha Ws Conehaes psn danish 96

re Coatntant doves stor prrciet an dGveloapcone ok & Hoapleiasin ce Gas
Niue! gontovmsigest av pmaramove de développement erie poaio scam ok
Appear tr Min ste by eee pees eek 9.3, ies poles
CEREar Cate apy ieables ta Petal Prot plies aot Tams a Go
Bucs sous steve des ances patouibes pies Satie: 785,

i Send So
see gn pages de ds

sb Caner

sweusilee gus Fovabytion We Hi disouvinte de
Agsnese emesis west yt uf He Rio POU,

8) pods, yn pou Sito nol asee fe eonreniccert
eftoen ans acy dels sur kn warice debts

Te andine, ai I> Concwstre, & Tsang das uetonne dvcuation, condone que Ja
[Resorts de Gag Rained Non Assoeie lee nse wommriside, Fiat poor, aes Ub
franbs tex cut (1) ace. amen a Coatpgmt f3heninnes Ses doe ir
Fifies Alrbnefeio des nee

Tous. [ss Geox cay, Ie Cammnctant parks ior dit ter kes Hydeeaiites atl
rnszisnt fe pees 2 put dis dGcowserts, ot MEzat pos ras babe
rier afin, us wot Hiv easton, dle doveienpemen. dy prodeetion, de
teent, ae tnpepon cl de caaunerlaLaaiop vette ie ile descuvrte, «as
ieurg cuateepate pour ‘3 Conactars a edition, tenitais, dy 8 p8® por
Seo! Ia scalstn dee Options Pboliaes eu Cesraxcant

Ch Naso Assos

lin eet de Sievuvere vormmuteae de Pécole Bent, le Custatat iia ls be
Topust eva Farle 2 $< aside due toca de har Nature tot ct
roves les aun neseares at bests tes Opdsons Petrol
Tesco Ja proluotia de Povole int ty eangiis ks options bs weipedixd, et

fa est washaguhle Jere pret on cpattes

Bs

152:

152.3 Toul casted de Gou Nauwe

2 de

omaeriaes, Au sas on Te Contacts at avine MEkn Win wl excelent les
Patsy duet eogjoemee fs debe poses pour ce exceit de Can
Naruse, He hs se fe mutch Sul et Feaporatiun, (” compa posaibité inc
tcinticiclifgnton chajeiis ae lows pate 2b ination de cet eneidant Je Ci
Stil ms tet neni then ented
‘asi oe ls ayes mlbsemion doa costal tn,

4 cb ek Pcs sation fr J alegemet sein 6
ARN Gp aan ke Comeau ue elena ce
tle poe Texgetdon, Ke Cong idigjar dane png te
SSeinipetont ot rhe ge 4 Fre 9 fans ty ee
reeves epost ea barn dem seed en ees

Le Cotta dees sas posed ws Aeheppana ot 8 Tete de
‘host ontamet yarn de dveperet cs pean saan
spre par it dane cuenta se espe
SEetne Goa spire Pas Sgn aosen an 5
foceden de Gi hata sous mabe dv destin arin ones

‘Tarlizle 15.3, i m ° °

Tas peice
Sous

saluine sta apices la vente va la caninetcatbatinn du
Sonu eotdeeklce au cts de Wapato dh pss

29 ub fe Centnctint ne coi pl an

\ reait yas iexplottion de Yoxeitea de Car
Waive! ums jos bE et i EGE, 4 wisports quel muon, desta Mesa, Je
isisce eaves le Conus, gue a2 »

oy he Soret st gana edison Fa a tits
Siporaisn cu 2sane Bre le Cae Nat, Tous eu ute ce Soabetem gue
Fas dsc eies passe teesong

uc se segnitsile de Io calle, 6 ravament, ae serpent da
empath ual exeedom # pan doe isullezne ds opaninn SBvEe eh
Sonate Keo agnimctniis poRoams °

61 La td nos fee a tone va ai
Slats nse tn ee pnd ee
‘Petrole Brat par ie Cencrseinel, " ‘ mee

bei de Awesié qui ne sell pus utlsg Uaas fy obs den
peels J23,) ef [F.2d Go scigeste pot Wy Contiotat. Tovkeln ely ae
fe draicle brie leste woonfinnémsas aux Pees dle Tart go asap dns Findusice
pecliex fauimutionale, & eandiven que fs Co-tacisat fore a Al
gy denuntesk qu ce gc peut yas ene eoarainigainent ili pout
fe tas de edcoperation os Pelroke Buel par ronyextion suiesal les Oxgesis de
Farle 933 et eI ins ere al gs patina pas

CHP 32 Rossin oir ‘ 8

les

ea

oh

Let Gnity vies farce 182. plement Gite maistites imiviewstement om
Conjninteuem per fe Content dara ee rsufiinsdnenczes dane ese seat,
Tes ausidtzgvatusie 42 Tits ss suns §Yarcsisation pds do Mis

hos bende des tomas uv doivent satisfies a conelons fa6sspar Te
real ticle 18 pou a sarin e Tepito: es canatise ns tnalations
hun js ost es cute sfisfire wos pease eaigéss da. Conkmctant dm 0
aes da pete Cnt

te Contrvtaal ay lop hinesisees dee masters sswieés et aolrs explisass
pouwen sagtoccr ent et pur easurer ou cone Je ean des pros exit
Up Teo eaplecetinis sy Oorve igs Eapostuows ve Varcels 18.5 ops

1s pene sguemmene Saeasvier ava ds Ter ait, y con
soil dieses, sot pur Liveries aun guage auble 62 fans wile a
‘oe atalino Tasplipaon dey equates usta

‘ous probes usu ats peas ee os fetes oes ota ea
acouibie ces upstonions de eunsiraion caf=npleito, 84 poe

repnls fipenciers 2 us Zavit en cas de disotadin de Yotrostuieu, dohuct xe
som 3 grep oy Sass

“La sace a es crass iqhos ces east ot anstlltions doivent cs Cos de
tones a crust celles. le taienae 2 Fev ccusgign ves pradts dos emer
dog ls ro ours eoraltnns felis a Ezauoom gues 2 pettiesier de mantete
Fibonee fe oulliare etliistion poor seme ds oes prultily wi Hop dee
ilonneats ef 4 genette Je sameganke de Serpiceinewent ot le dSsslenpanest
sstinnne ds see ent

Enews de slunieus edenusetes grower favs fa iéme néglon earaphigts,
Ip Cuatncun’ desta vopienae a Eumisbis ave fei guise mapleans pow it
omertice 20 [selina soa sean aioe eC nalts pro
‘feeazser cut i sane le huts aluetons respective. Tus protosales aesnts ou
Conte oh réllrt eran Se Souris & appa palais do M it

‘a dfn Saeeurd seta, fe Minis pune eviger qe Te Couns et es aos
Gapliterrs sansesterr-pru Ht cnmtnwckos ves Tessie. commune, dane 23
mnetleweseiedtionsechniquss ct Soanemques.deqavadsyann atts sal, 3
tenon gus ele Gemasce ne pulse asc pour elie fangesar aw Coxtsatant dos
Sruetseronss supeieart cei 39) auc sapmoés a vast da efvner seul Ia
suntan dn gers do mess, Ba eas de sa.eant crue Fes pyres en uxt Le
{attend sera soni ehioage stan lk pocecuge rere Tack 29 psn
Contr

Leasiviston de uenspore eHitnsonbunes par ewalivaons est cceondés: por del,
Me enuyrts Fapncot aden dv niet Je eater on de expsbistfns et insaians
joutd la dersaoe st contre a yon crIcuRi us caraidre Cute goblin, Cote
surizaionenparte elon & oie puis

1 canaligens at intallatns etter din
ct Carat

Lssenpao dey feraias eases
los soneFians inden Farce? ju

CEP RE Massin ester oy as

‘Dispertems eines ao Caz Nurul Asseeié et Non Asscié

souk te Contmctnn awa fe droit de dinar de sa part de prodbetion de Gay Niutel

vafemiment us sh-postions aa axis Cosas, aur dpalerment ie ate A
rosie 8 la sépuitisn des hyusdes da tok Cz Nara pet, ote aansponet
Mee ate! que. vende se ie argh’ [ooal amt 3 Texpartakon >a pi, aes
JIpehoceens tides inst separ, Inquals wetect sorsidatés eee dn Petre
beta Sie enc pig ela es Pri scion Fail

15.82 Pur les heyy du gassest Cons, Je Pree du sparc du Gaz Name, exptime et

ies

CP 32 Basin cbtier

tas

162

wea

an

CPE32 Bassin cinicr kek

neon

iollas par rion de BTU,

1) Au px deny Ges achetours jouw ee gud sonseras Tes sens Qe fine wl &
Texporagina des Tes

1) owe oe qu coussrne fos vents sore atarché ak ds Gaz Nef ci Ta
buat, an pica cen par accord rei entre fe Minin (ou Ponte
serene tae Tce abla pour 12 itu 0 Gav. Nove) wy Je mache
toad) at le eet ay bate seuss de opats do seh pris
‘Santen dead sventes ea: vores de ssi a Gas Noo

45 Aw fins se Fopbieation Mey aoises JO3 ot 172 Los asst de Caz Noten
dgsonbley ages d&tion des qjauties ules pour 3 hexving ees Oneralons
[slur sar ales Dros, sent ena cove nite de Baia de Peale
Boa il pie son vovenite cing (183) ves cubes de Chive Nature aves
tepotane de TSC ot la peession attpergoe de VOLES ba sont ae
(Soune fp Haale Pte Bra. sat been ¢gure ert Pais

ARTICLE 16:

TRANSPOIL DES HYDROCARBURES PAR CANALISATIONS

sete Concrete do
Gepeeder Tagyebatioa 2
nevllwiansconreyondntes In J wounys La

prositer ratepatteifyiresab re par ex
Iss nae bine do projec des caneTian es
tori de tanepodl

plesoe snes conse 8

Sonsbatent wits: spines gles eb
PYeidit peso hedge 2908 a Coa 2 ss Tes gevtitions Tes a
een stele lero: de eauspoe dan + popees asl 3 eae
Techie de is Bapshiione Tdamigee ve Viwcitanie alos! quo sar fe peters
uvvvutal fs note evonernigu exerasve lt pendent ot duas les eats $F
Spm nf fae ser ot hance, it ew omnes a preety
‘Rhona de sos scuvits duplagaron oo 2 por dese p=cdits wets Be puns >
rllcte ea etegent dsgeTage de chargirica onde prose. consurnezaion.

rea Ie cas ds corvelons ayant peu Wet dl pegneste on edi Lo aap
tor cunuesunne £sdtoesrburt 4 upvers Snore Fab vieodee & ee pases

ee Wacis Hasta ct le Repubque Elznigae de Menviguz, elle aowordera ste
‘Feevhninetan aw Coubactene sty tevs Yes avartuges qui eaves result de
Tesczation dees convenons es fvcur du Comat.

fT

‘Liwnurbution de semen eoreporé Gyaesient pom Te Conastanl te dit dftablie
[Jes emnlento's ce netlist se ce cis dom! || uen pas la propels Fe
pensar cd eras grevés de [kav de passage soe tens de Skea d
Roasts sans he ¢gure a 99m Gancsnmencat des watlsatnne el stalls
TP eajettscustent la servi deve dnt dane he ean de stale ves he
fdomaitinee, 3 Astait aeccond ‘yiablg, par Tuore compete pave fa
rem son de indexes Beppo,

SLopsip tes casalsatings ob fnaacioos het obetiste 8 Luiisation pormale dey
lgoiise el que te propose am (sit la dlemonde, le Coubeanemt doit rece #
Seogotsbion desis rman. La valews de cemeet e3, & Sefaat dnecend sia
‘tgminee eanamee nalite Pupregrisvea.

siauf cas de Fusce Majeure, Toivsaion de deispoi? @Upslmearbuees devint
Tatgye lusque le Contact oat ey bbstebiys es tenses wines 163
Inhuniat pes vonsmense ob il castmener L26 Unws pres wo (3) a sees
Poppe aation de pee

Lennie asicart Heploitoion die selsatiga de semper, dydeseareors 0
dnc allan corseuce en sliation du peaseat acct & peu aeictaut Dogsned
fave, vag pa devin doin, focogptex, dase sts pour d=
fie ws capnclé dt -tuneport exedterrse, es passage Ask probs revonsnt
‘evplotasons ase gu sete: aj ze tie append rsiot

Ces pesdabs no potvent faine lubjer fzocune Siesiminati: dans ces ifs de
‘range pan 63 cone conguables it, de aguas @s ibe

Leet de rama bt tals pt Forsrepige charge du ranspers eoaleesmest
gies or ose ineeaicae, tsa & Tagptction
dn Mineo. aus oivent i Sine asses cae) 288 aru ba
ihe ce enpltice, Secompeahes sas trasalias de Lenn kommen ot des
frebrmulinns suenaics Toute miditientos whisieave es taifs drt Jars Lot
une ie)isaion otis gu iaze deve 2) angie a savas am 99 Mise
Cievece Pont cs isle Maas pout as pposion 2 af porns

laack aclannbent por an syntiient desea ution 3
ose une mules pour laaasbaserical ds cayalisions et wsalisis eae
ge tenctsiare comipurable etles qa sont wénsatoatent achatses das ada
Reimlew sncmosievsle pou des vaiswions ot saacllanons Ge cee nase
[cima drs doe condone anstoeurs

cer aif

Be case vit ingress fens cunts ds ae. gare bi
sation deauat te dubs ef sootrkEs suivant es modal

ena euanpee
ries lem

Si os thy des titans de Aenean de capa étlydrcarunes pa
Sounlianions ‘orevige ax Gyposnas db pésers arele 4 ost selaeet &
‘onite publique oud fa yauiciien de lemvenmame nt be Minis of ease
ine ci dumelis divoir a re-confaroor 3 ccs dispose sx ang wx dela de deus
poi su lo cos om anew bique ou bien Ja lense nationale exizest une
bpplsslen inmedit= dents aposicus

13 “Toute satepnice proses, a quelque ine gue ee

1aL

Si Titsross ese eanforce pig} ees Injomtions Ze Miia pl gedaan W698
ebiaus, pow le ames get de Vmieyse any Tasarcincen, fa ase en eg'6 de
Fexplowtion ve Sais et sagas de ce anor

$i, dens wn dita do (1) ras a a seem se, eee ne ik pas
fcalenue ¢ ses eiligaicns, le etuil 49 Ptorigginn ce mnepon un ce i Je
‘oovcine st promonac st a hos de Biiiaees sre rans mvasanont a Me

fa tempat stHednesotare
pt ealiatins ex sounmve gous Lamghoation des eaniliations et isttainn et
Houw explain, mes ablgntioae fac droite defies essen anes, asi qa

regi fal dt ladies Wy Contact aL gue pid pace (xesee Cena
ARTICLE 47:

OBLIGATION b'APPROVISIONNEMENT DU MARETE INTERIELR
UN PETROLE BRUT

Le Conisatan  Teifigsin ds cistge an pnt las aro ee ewsioysition
fncslewe ap Perle Uns de la kepablgue Tlamigue de Muurtatie, aie 2 e358
Phinney es racer su le neta peti gh fs reo

A esto le Contietnt stugiag. A gamit de sa productine de Bins Rw en
Republic olonnngoe oe Maurits a verre 4 PEss ou & Cat outees Aime
Fa seals: Teh demogie, by potign adcespae a sstaction des besoin
We surcomminion itenvas ft pass. Ggale mn masumin su powvontese 9

the de Setnie Tru pandute pur fe Commoctant porlss rae Ammee Civile
Fepisveite pur mppeat a = quantie ttle de Pesole Baal prods en République
Jslanique de Moustanie pendent Lats de

Le Misigno woltves par gevik we Cuotsit i yh tar: to act  ebaqee
‘Sure Chute, Tox gama de Pokake Fant qa cloisica Wachee: conforma
prsam) nucle, gui ee CAmmie Gist sate, Jes bvcwsuneignt eesti &
Pou ou # teimbute desis par Bee por qua es raieademeit Gees eb 2

fnnsredln de soaps selon: we suns de Tats Annee, svat des mode
es Creo enti les Pati,

‘he is ta Patol Brg ysl sone par Je Cantatant a Gouneimement sea Pi
du Marche agfll survanis les eispraions de lines 19 e1 D sere payebie a
‘Conran’ on DeLics,

ARTICLE 18:
AMVORTATION EF EXPORTATION

‘Lo Costar tans le dit ingpovtr ae Repubtigas ebigae Us Mawrtaee, pour
ser compte pour dp catmple des sete’, ee os aeons, Arete,

C0 32 Bassin tr OX x

186

wh

CPP 32 Bassin ediier

‘ensue 4 Ia eymande de UTE 1 ne pas Cae oe. e gate maitaien
iy pelle ut ey 12 Réel de Maurie,

eats os tuportaions et xpcrtanions. a tomes de oe Conia sont sum
Jpunabes sins por hy doa cls cc donnrens ew * abe paicaten. sil
dinpowitoee de Tarte Ths eh eae ks rine souasiar dwt Je Ceaiestn
teehee

ARTICLE 19
CBANGE
te Connacian seta acum a nigleneattion du entre ds changes apr Tis ea

te epunb ebuuigue de Mavi tent ete pea dere komt
Epnthat fe Camvcteniet ses eanetoauors batiiont des gersabes sara: 68
fh co:certecxchosarnent as Operations babies

4a) Dest dusie et oper dex oarplas Fanetins ot ebony oe Ja Repuiine

lsviqie de Mauna

fo) cit de contour & hanger Hes cngras sSeeassines a Yexdratina #2 its
sete (pigs (sap gus de ME aeanie

2) Thnk densalsse che unmsnvar& iu anger tus les fone sega ou campos
Fatangas, ¥ ermages rs recetse provevant aps verte UTEosnounibares, am
Aispese Bhocmseu Cavs limite dey Worlcec ean! kes ebigatics ee
(els eine Hea punt Wy Cpetatins Peviany os Reynliyse lomigas
SeMamucie

1 hoes oe Ja Bigs Elosique de Meseitonis Fes
vy Calpe dans
pers de tert ae

1) bait de enter ibe
eoetas 3 vanes ie a prodsctien Ul vloeauies 6
Je osc prceem| Exura sits! eu Jo Uividenes
poorest de nenginte POOLE

ssn 8 Vea he exzopivesSmangiroy facrisses Ge

2) Bad pre
af ee (A ie realfenfion ded Opérations T éeotieres

Liane of sen ives nas

2) anit de prise peer Tes Besoin: Us Opa, MErwlises Je shea de Ia
snennads patie ees ess esingines conresles, po nies ees
Tues ot agents favullee ea Récubluve Isismigns ue Musitaie =f
‘Arcatfeane hiiags, & des cows de change nen cneins fervanhles cour Ke
roamed at seh aous-tmitome gus i= ews ot) fdas we gue Gtr
fpodienust apes en Reutiqae rigue de Manca wa. awe fares
‘jours epsrbirs de clage

Le Conastan Bove sey ine charg des lance, a ply nd gpa
ti (45 ues von fa fie ebugae Cert, bo eappust alla lev psa 8
ange eMecusss az cous ce Tametre <eunlé da fe cadre du pret
omnes Hee gioveasee de fie gur les cones ouvens @ Fotmeiger exes
Couflnméimen: wx dspusibisus de Esti 19. abscess

Es

(CP 52 Haesin ier

wa

2

ana

203

as

cre

niches, veulpenoats pees de zeclangs at nes crasonmmables ditewiement
sprogeaies 3a vrs stbeutin dee Operations Peace

‘1 ot ented gpe fe Coniteton: «4 303 suas bnlans Tein € mo ee a
Epstut ta c-foseyy uw Cane la mes ee pata PCE Te
Fort pos dgpraibcs en Repubsigue Glaus de Mangitnie ones dqmieaietss
rcs de preamp, conta palomino dite ers

suas eampoyes expotiés e leur files apps 8 sii on Repu IsTamicus
De Muttate pee: fe erampie & Consetact wu de os sonatas was be
importer > Réptbligne Inlariqne Ue Moonie, ors 42 leur prowiere unis
ingen, ec elas parsonnes st lamest

‘owes Ye wasvuties waces # anile 181 que Je Coumastet, so se Arias
leurs employes expateie, ote Lialles eel Te ret Tnporte Sent Hotaksnet
cesaneres defor ey et Tages quelgoans

Len seventies lot pits of deur conmsimnnles seront sats ee yim deci

Salus eos tes dee ve

salva esse Code

es formalise sd-viisbaives appliatles Seren
os Doane

4h Lscmtehpostigyinontes Utintivemeny sem exeneaces de tous dit Luss
deduce.

1) Tee miscues 18 exporbles eeu araber an edge &2 Belisva
lemeernive so cnition, ua saspengion des dvi ot es de douse

Tovtels, ios oie ot tte persasle 24 Camestiqus: re sao esd gus
en ae seule eegeition sn avoanene du changeset de Ase

sous-trients. peur eur prgre eam asi ne paw i eons
3 fess atce 14 aoe se reas non ca Baal
Sluique da Rein anie wo Cuchise de tues Arclis et tek, ow onsen rae os
sporcanndies upon elon fytiok 1B. Sen sepom ie celles Set rei ot
raed aU atu Gir ta Vaniele 26

A Le Contrary sen wou striate aa le dit Je vendre en Réubliga Clam
(Ge Mosaic in sonsiign inayat prdlable Le Ministre sr fey terion
Venies los matcansiees, intl, nachsnes, equipensus,piéves Ub veohare
‘Rass tcasemaneh os pads atom impor sued ttt pls eed pi es
Opseions (tts, est anda qu Se 20 ea th omer a vende ee
feng baics Toe fost ose Jor Is céplenentlion om) S200 ot de ways
Ts dae ot anes applvables a date ds taste.

5 (e Gosovtare see lions ot fou tanapantinte ou, pend Te ouise de ee
Cones, fe est teegoner Isewiore ae punt expectation choke cot elie or
anche nus er et fanes de dounae o¢ 8 nlimpe.te gush mentor, bt poste.
d¥igémcarbacs lage le Comactank « dts suiean‘osispitinas du ose,
pts dé: oe bas Jee Exasens ites & Peat 1 Eeyeimane, be Comene

8

dues employes Gepitiss shy Conleneren surcn: di, stor la glemeniaton 2
igre dias bi Regubligu flamigue de Menta, xu ange Ize @ au Geren
Tihny va Teor pays Jimigine de loae doonoweiey tie leu solaves ia. gor
tatiativis £05 togies de revnite ol 6 secur! soos verses ps eas IDEN
pour lone compte sous adsere quis event empl Leors blips sales eh
Repabhiac lee de Meuriae

‘ARTICLE 20

TTENUL BES LIVRES

|, UNITE MONE VARRE, COMPTABILITE,

Jes fete Ot Stes de onanpres au Coma seront wns eeaensment 3 he
égiusucutatcn + sigucit 288 fa ProeSeure Conigtable Ainge 2 Navese 2 da eset
Cn

Les punt ot tntes do comptes ceva torus ex Ings raga G2 mugi'se et
Iielles en Datla Ms seyont wleillunent juet& pur fey pom detaligs
[reuants es dsp tn saves sin Contant dred yssen! Cast

oe cess et ones de somgles secon metaraver wiie ps teriuet fe vei
brats les Colts Patol, log benefices aes et pour Je alentin J oyph a Bes
sneactiessindaeriele et Comunssciny che Contraction, Is Sevions ote fs vamptes
thn Coontastat wat sspe0rr fey beabss Al ydacor bres aie “omen Gu gasert

‘tite Pinfoomn, tet eounges de afoete os Vilas set Gyan meter
Suguipon

Junquie ve que we, ceuinde an Conactan ln poet auwuivetion Ercan
‘feplcioign, es ign des pease sveiames gt Fron de comply sésignss
Tatil 29) pean: te comreres a age coubal de Mypsseu wi wee we
ermplaite oe Repuliiae Ihuaiye €2 Mwioade. A parr du nucts-sours agus
ssloutcp Se te taneisient I pmo snfeduaion exchisis sphtation, lois

es oh Ripa gis Isatigas fe Musa

Le Miner, ses wn sie intone fe Cuacactant par So", pouzra re owas ce
‘cg pr des areas de sor los ee a8 aes agers Ls zene snes
Ui crvepwes rents aay Cpéntions Peulibes, Ueispose dun dela de ing ) are
safes hue nn

wemecrimit Lede na

‘Chile Oucmde page efter ies eset rer halon
fF ptsentor ass Coniracant sep objections por aes
letdes inse es enon on vee

he Comtéwok ob 22m) dy fawniy gute Tysasanee ubeessire, un personnes
(Gaances par fe Vianate cot of ote aelies Kans Interventions 28 degsmes
Jaane desanen oy de Is y@efouion suzost eemoounses 3 PEt gat le
Caniistsnt et seven snaecs eonnnie dee Cte Paraies ws ravines seen bs
bsposicnss Pte 102.

beg souumes ds 4 Pita ou a9 Comactar sous pales on Heats
dann dvi ease Teepe Ave commun dosed eu fos Parti

42 Resin eter 40

23 1a uues exer cute pion oui gctema et mse

iuoos de stan dts uo pone Tex ois es print Se a rue de it
pus ceat [4 mat mle du i ets oars ye ves jue cob

Nr glomont, avcevipiaPsaon merous des ines # Je erarest supacun 3
tee (0) 0s

ARTICLE 24:
PARTICW ATION DE SKTAT

1) setae ama Lopion se yt ae vsyues ota sats des Operitnme Panes
riaaat te prekort Caw 8 compe de I date ee de he pansy asta Aton
cecinevs ixpiilaion. "eat suia esiire, am rw oh ou rors De ge
ppotiipmion, des mscnce cba ol sums aux satmey ohlgatocs gue eeu
Gets a Soa 1 i Sirs eal

Aone de
‘rtp: satonal, enaratee pee [Die mauris peor tes wit ne acc
insta pour Ya geien des Fades maaan don Sf sevtewr peel, so ax
Seblissemen pubie we sant ou ves jot tet

1a potepavion cL tat § Tiveu an Pésmeve 1 aplotation wpréamtsh Ute
sha dintniss ins lone 36. pounveniage macimal seta siersats sen
fission <i ase

2) Wing cng pir cent 5%) atakeanent eh ge FEE 9 Funke 204

Ii) Theute peur cons (0 %p oneque Ia neue rules de Bézole On cit
posnaate d espe ure ine seiea'ts ince le (78.000} B's sr
Four, que pre Acie 23,7

DLA Au pis tant sbi 9) mois & eamapter €& Ix dae dno de alernatios extant

FAS A vouplee de fe dane

Fecloiat.m arent wan Foes Tape, Lt de uti px tt
{Contrtun sho cis Peerer ss upian de patipatis inate dans et erates
(Slag lotaiensn proses pounce dl pat patie nal chs

La poreipstion tne prone ees bea
sion de eat

dels dite se neva de fa Loud

te sa pilin Hei, aN perdelpere as Cate
Debuts dane le Perkast® disploiatin since as prozla Jo som pourceuks
Svokipifey iis st devia aeasher sep 3 Conor ua powtcesags, egal A 3
‘eorentses de pareipation bale des Cte Peelers nu core reves, see
Ie Peruacie a eploFaion cemvesné, Gubcone gar Je Contrscteal depis ip One
“TEle present Conia sulfa dae defer de Ss yo cipation wile de eta,

‘in ison des syns fitters pie pa Je Controls pour In mise en valeur des
essuerss #Tyshvcites dee Repub Islamlguy de Bausinoie, ole vase
fi Conte oir ta seis Covis Pesrolers Pexpleraton. & Feschsau des Cots
eof wera, cle Aeckeppemnat pr Sexpkigtion noi pos m2 pest ects

CPP a2 Bassin eter a
vert Conia, [tree nln: soo indvidclomiat responsible eas de
‘rude ses eldigetieas teks que prcvues das le pnt Cle
ute G8fiuice de Verneprise astienle & endow sme quelesegte <i ses

Bd

lations te sera pas sémienie comme defullince des ont sopattaint te
carrera ce ne poses os anc one ie aged po Tt pour aol le Rent
Comet

ngwslatien de Rete nti ay Cearwemi ne om. aan 38, at

Srister lev dicts des ent cansricuase le nutri @ cogcect 8 fa oa
Tort age yrsin § Hache 29, xtacet alsa pas pablo ities etre Ta
Fonpeng aitonale, sit sven aut HGges exc I Et au Touepise nebiomle
see cis sos fe Covet.

ARTICLE 22:
DROITS COMPLEMH#S TAIRES DU PREMIER EXPLOTEANT

‘Lo Giovveimerpea, days [2 bet de Gavi2e fe ass on. valour is resem dt 8
Fopubligur Limi de Memitaaie ot 6e Jasotset le dSveleppesct
Polen, sceoutoea des avimlages ecraplemunuie: at Caetrity at bat te
roice snpuare dflysrosarntes dan Ls paye. asic ke dispositions be
ericte, Les cepoviduar iy prsant ticle nz sont ous cgplacabls 2a rose de
Jombveises Levouees Je puole of goz eh ellestede ates camrs cap hiaion

ARTICLE 23
crsstox

Losaboit et
spoede. por miners
peas fu Misi

ugitions wot dy praeit Cat ns pevent ne c€RE. ch to 0
esos ys conta le Cee. ss Puppreotion

Si dae fee mals {85 mie gv fa neiaton au Mince Gun projet de ests
ramps des “afaations mooevaires pour sugar Yes cipacil fetaigues
vcleen dh cession ei qi paren dovte dy ensston 2c de eostony et
redbies ds coil Ghd ia 88 SOR as pstion meses, wee eesti se
opoee ave tt apprause pete Mins & Tepito det dal is 3) 58,

‘A comptct € fa daw approbation, Je eeasnsce nog Taal ed Cott
Gr devry talsfve sex oolpuiony Vapegtes we Comtritant pst Je pobant Deouas,
lesjuel apes elles pede eblenuar a i ees,

8} ce eating enti: le Ctastant sues & Poems de
(rss tne Suvi ui. (ebay acvsery Bate co
tei note saves ty wien, Fes Asronnons ds Fate

252. He mbng, Ke Consretant ou foute eng conatiuant s@ Cena
ouinete vn roifenion su Minis conesttant
ope swan cities B

Ey

2h

CPP Bossin edtier

cpp aria

Coats tespison, mi shade gal cent peu vent (AO Ah meni des
‘Cots Petalie teaploratiog non one enue, dns car lat mere de Vartile
aS

“fa plus and ais o6) mois deemed de fa ate inqulte Ye noveau de odacipn Oe
Fanbie ra day Pecuncee J xplovalion qeceiongé A Talia’ ce Feele 21.9 ona
fected op mage peas ene (9) ours woes, C's evra nen ae
eit ae Cesta sen loss afegewsr Topiinn dc pancrinaion inom
omeepnidante tage ed Fthnive Upon, én preisal Ie ponwestage de
pavtsipetin wldioncels choi

Sos pmtepaion sltiiomuele reed elf cute do late ae etfeation ea

lee cepion de (eis,

a gampcer de i duis tT de Fuygentation 32 5 ptpain, 7 70. pipers
dhs walla Pebolies days le Mautce Tpit corns an gies de
sSoecnings dn pvticipaion eins aygmenis dees amtouser vy naka oe
Sieeventege, ead 4 hr diRrswe once son youreclage de panspton. pees
Tiumeciaiea sf son pomeniqge de pacictorian tative, des Costs Peroliet
Fncapt su bom pees 3 berscke et es fats financiers dein & arch 25
[ela owaur: Couple; ms scare reeeuscé, lai a Paneer: apa
Couecasd, eoucuus pu leCertaaetane dps [daze dtr ko pertain ile
Lotus Toda dat de Paugmceraton dew pariciaion

9 jeetot ae sea ps wanes Ts Ab sa potion, ake osama
Uetouses on | Baneer ne pot steeozepts des Spans Sere pa I Contact
ee eared 43 a poze Cente,

ti jes rembousgentens cut sent gPisives par L'a a fe cas esjoions dee

Litoe U3 Be 21.8 dan at cai ne Ugpacsot sas dnl (18) mets coups

Inet de "staan enmrasperdiene, 9 setont ave generous MMe el DAE
babler en Ons

1A ropa de Rete ings cle divtont OR) nls, Licata Te hols
Spospolmet e Combatant pou ie pare resists des omEcuvseiy sit, st en Ae
Toiatsomus, on rcoact au Canister a guoton ¢guis abn cinquant® pot et
{ge dee ya nels de ymadesion seas & ie ou ae deo pags ot
veolace cain Lot disposi de Tamils 14. iq = ge la valet ts
oafseusencont aims efecto soi gale a cent our con. (JD 5) < mee Us a
Pr cas de ranboorsrtancen alu, le Coracsant pices en pre, at

so tps Eyres

aint de Lina, prt ls puedueton Ju reve
lt

init tae de. gustque are que Hl 2
pluaslics i ponerse An walsees pat 2

Le Coatrasiane e aera sous Dae
rises de tes veabourscarens, 1
(Gonucien occas de a porssiption de Um aston exons de Pp
sr 33 eos

11 Hhoweptse naiusale ne put, of es ert eonatnent fy Coulraetent suse past
Aen pas ors slniemen ve scene vespsnsnhlas ds cbligtions ste

‘ot anit guy seh sutzeible canner, notin ay anew se aettle
opnhion ov fies wusians ue wunGbeation Gs eomeble da Const ms Se

Teste convene

Sexeut cursidlnds comme ghknents 22 eaemle du Contvstant, om dee ea 12
‘ole de capbal sos tutional es aioe Marita, na ue
‘Ghpwatione tyra rbtives am sfoge social el atm dks ot oigalont macs
i tnwo sochuus en of yuh sonerrac 34 muyjoute reguige dans los asbes
“gine

‘Torte ios easinns de ines voce # des Sends Aegan sone flees sous
ee do deloralin phos a Minists poor induction ese Yapaltaton des

‘Goposidone de Laie 25. S31 @ Tow

‘duane aes cowiens de tims srsiaae 4 do nouns, sevanaives, eles ne sex
Nkkécs ne Geusoeemenh ue A lie er pourelfet Ue eB a caused ps eeu
pour cons (30%%) ch say, de Kettgpnie

fut ges ke csiiton Ar se sue das bieos eb neaiaticos afetés au
Operations Psvollres

Les prafur vists un anganv eb) evento 8

Fe Contract en eomsné ce phenrs am, Sours ny Minto a

Tote Jy Tae esedaton nt les enti coms bs
Co: Mobenions gonvant Ske appories aah aver, a
reeenmi Ls noth dence déagnés Gomme x Operator 9p a nis as
Gpornuons Paoli tuk cagemant Opener va saris Taperctaton de
Bust crt cernzaent gs epithe Cass 6.2,

Tes eosin tlds en sion de ageslone oh pds sot mis ot
lata.

ARTICLE 245
PROPRIE YE EY (RANSPERT DES TENS A EXTHRATTON

onbles ot immeoubles, «ut ara ages
gra ever us. ipeloee ava

Lue Gontersant set prepress
osc tes bevcis dos Opescons Peli

A Tex, Je teen
‘pisvo nu co aly vole & cont gu pare clo Peeimutee anh
FRtomeues Wtxplovatom, ley ens appaicrart mt Cuntaclik eh cSuetes 258
(oheatans Pojacs tam ta ntice abemkuase, # Pscueiion de Cegulpusst
(Clnplon aetisé coor der pexations Sexplamticn estore, CoE se
inva de desorgtas Tea pstfoenys de Jornge, Box yisscau sésiques ot aU
Cer doulgemes il}soit Hes om alichés ou niggas cess, Cesena
ovale dea & ice grat sll ot Gre vies os fe naan four
Feaplnsatea @aulice ghement sivés oe RépublGane. aalgwe de Mraione &
Teamoprion fe bape sal cone execs du Pama of qu oat pas SA nee

tee 4

uv
#

Ea)

pesto pat les Gpcuaions poeles en Macs, cus bens sive Ste
Fihpes comine sels imyigditement & leur arrivée a nom du Conse
fiauraaie, bs ose ve prop dew ayo pou eft entra, ets vba
Tuanileien somestiqne de teats bute ou Epic porta sures BENS, OM Ae
Tens soavtinent,
Si he Minit cis de passer eats Hen, tLe doe de demi st
‘Commptant dete watever ue Ziel 0¢ devises Us operons dane Jew
‘See chsclaces ar le Contact soafenramens aus rades a2 fur eb esape Cte
jaca povckere iteruticnate ct slon Ir cahawer et Ke eongins Beds au
plan damon mara 3 ao

4 emer tn durée de ws dy Casta, Jessen kages regen to! cena cer,
agus fexploanicnspovarom: ie tepis gat VE, Ta dana dh Sina, Pe
Be lan sce us non fe lever a ase Uc mabogas taunt eae
Soe ur, gvcnusloneny, fn ts de is, et fumer see a eran dy
olege dans Pane gail sera drank

261 Ve pigstr CTantes put te esi sas Sad

ARTICLE 25
i

LIATION DH CONTRAT
sai, Tu des as uci
1} Violation wave os sends pa le Cestescant ds digesting de Hardonmss a

36, [51 an 15 novemue HES seaive a régime jude stead db 1s cechorehe
sua Texplatation dey Heelers et des dispositans da pret Grate

1) tte de pus de wos ¢5) ole apport ge Le Cosetont Uae ilove @ 2
Pea

1) Att dee snvanns de dBreloppemest Sn giserctt pools Sy (6) ames
cnt

“Apes te démarage de tw peodustign sor un gisement. sail ds von exloiion
aresal ae doves dh mone sin G8) ws dei pac le Comte sas Feacond
tin Bins

ARTICLE 26
SeaceeScn pat le Gokastut dass he dal preset de setae apbiels
RESPUNSABILITE ET ASSURANCES rede sendin at aun bene ge Tee 29
JA. te Conuatel asdovongern ot ndeausere me posuAoe, y sips PES ptt ‘ft, egos jini ou tga des smn es Contras om 58
Fed ue one poves ep fe Comical, 2 employs ou 2 usta ees seeidie wes
webhser angst ceuer  laZsonme, 212 pmb om wax dees Ass
mene, birou YT sect des Operates Pavan 2.2 “Ea dchors iy cas prtvi 4 (alten it sides, te Minfwe ete goonanees
eliamce revue “a Yaricle 26.) qiiyeds wit psi fe Conrenit, poe Hott
tox pnts Jp espana Jo tat et chee da at 99 cation es Jesvmandte avee asenge Je cepion, 6: aa: le omer MANGAN!
GREEN Pelee fe Contnetam fom inte dibive & ol eget iets Spacing gu las ole C3} mois (60 dea C7] ots das Lose ia a
Tec pois kane son sue don at sort refosabiez Wats Jepenst i, are “Dincs s atd)e-lesetsj eng de lads Ge réeption de cote ser ater
cpp Aerts cu vnnoves as eens
Trace pour bp Comteeah de a plier Ee orton sans Ye Sak pt, te
98 Ly Genisctan soeape ot riot on cigs, cf sous ot maitre en relia jure Co pute pessoas inet
Se he seu taunting aemancetybtlies aus erations Poke
PRS GS teu re dts Tonle osteo, ev saan Jou: dtteend sur fe"beanoé de la tin Gu Costa pronnes par BL em
ies hummer de vesegedhe evo or sess de msaage To emp ann de Is dateance orn sesuplis #2 acouss 8 Fale atone 6x
[ abieumceren sn peudie les mummers cul akon gales gue oH Tnpositas dl opel 2, Dans o 0g le Cem ssstina o Vigva asus ZEAL
slay =: Us Vendsaton pres Pees 2 Lsemennce ale
Le coatecmm Haunt av Miri Tes amelie oatian Je sounezie ol I rtsindon du peat Com shane asnarigquemsnt Le red de Basen aon
ttn dx sesurances Ss ‘achive donploli afc ule easasives despite MERE
255 faegar Je Coneutale et senstieée de_phaims ents, Ilias
ee alse de aor vearids en venuy do preset Cantat font seidaes &
Fence deus histo cn tne Vins s be
284 sive ees eats omsiquant le Contec 6t ine fia wt xe ss
2 reopen dy Mini engagement gacatnsl fa Sone ergeatom
‘hlgatinsGavoulow du présen Cant:
97 32 Bassin ter és 8 .
CPP Basin eet 4
ARTICLE 27:
‘ARTICLE 29
DROUE APPLICABLE RY STABILISATION DES CONDITIONS
ARBITRAGE RF EXPERTISE
SDE Le psent Cone st es Operations Panton elves dan lee dt Comet
reali ee nis dsl le Resurbae lan 2 Moan ‘aL Yin cas de Slidna cai PEL et Te Comsat cexseetant Prferntaion ost
Mules das nents ot pésont Con. ee Pos aelavesen de made
72 Ls Commerant aura sours & to mem aus Ios & ghee de Ui Régettigue tee 3 Uva
‘eli de Matson pase
sigs une de bs (2) mes 2 anne ce icin du iran, Paths
S73 has pour de fat pphestion en Certectank acute dapostion Lia aan. Pedatonar pu score Sean a Pam se Beer pm see AES
foun fe cagumess, dicen vs foe vo. ce comquenc (chugs sin nes elisaiigens, @ a Cour Ieericonne CAs Ge la Cate de
attinns aceon! cu pscot Cunlot2t i fgiioicn < ¢ rslnention aan eee Elotuanale (ECT an sue de sae safest po arbzyge st 13
Sigur 3) Aut 206, ane cn pseebe dee Mates oer tces porte Regleners Je Canela at fantisgr de sel vb tate ah
care ib eete. Lev Duels reroncant eigesstmen?& tue finn e jensiion
stdesteuton
ARTICLE 28 289° Le vige de tire ee Pare Pec) tang abt dew pres
ete ramets ess apc see be ura, 2! ae 5
FORCE MASEURE tees dtl fezatonsl app ivabhe a ratio,
252 Tose im can eae Co Bugle suc se tbat etl a erage ig ¢ ars Ann i a
a gs comilége compas tne Violin di present Condat 3 ie: ines sos des pas uel wppatiemcs im Paee
weet ane de Dorce Moje contin lesafte gota Be vet de arene etna ogc rend tee Brit ot iva ele hago ous
thine fetenie Terpésherestol le eee de Kone Absa Vip Paes erst indbatenset sent
902 Avvng de pptuew Cor ceivent dee enor cous cin de Farce Sapetay et Lies tas drhetie tnont sngpenitr dpa ee fe Contact
SSthensok lnprevisihe, watiie ct eddgendiat de Be soles de fe Sate (Coyettterespe ants fa debian sit unal ements eps
Thou tek ee eathfereat ce is, gxiva, even ase retn, wert fi
amie il ee suwre ou aupditioas pauls la goer Cinzmton des Pies Spd Les arse eran ho sine sets orbs uy Reopen
SE Matos Fave spore sages Bnet sii ss panies poke whl.
“Tsges asi ition
set Leumwidein dune puosééurs dinbinags maesing % s:areesion, des pesitins
De |anefune Pate consise ile w Foe aupéehse deems uns queleen qe de suet Soest Fae dn eer
es olga n9slson di cap Us Fooce Majpat, ole ov nusiatert nia Seeetn beeen arin au ige da pseat Cores
Sor eee True Pare ve spar es ellen dete & ee be es do Fo
SEipurs ee pence, sp aceod ave Lge Pars, see ep shgpasidnns utiles ‘a cand dfn dave Posen dude Ctra, 1s Pans womens! we
svaien poor peste I epee nize de Faecal ds abigatiens eter Fahne et fein rose ale, deena 9 gen [8 lat
forla Force Maatee dbs cossaen dn we tore Bleue TL tee siniabie de lout defeat. Ct expert sta atmos pa agar =e
ier ptihes uf bt accu rH Gis Into Eerie det Chambae
{os atligtions. nites gue cells Sexes pr fs Fovee Majuure desc soma 8 Fee oe mimeiendl, camera ws Kiglemt «Wsprtse Tees
geome elena spon ta pent Coated Sa ae fis ct boncncer de Tego seoe suppres ézsenemt one Ie
sett a isms om expt Tost dee pombe asain sactoe
BBA Si parsiite dun cas de Farce Maj, xturton de Hone leanue des sbligtions cr aso lncnege dy Conga:
Thr peent Coma cai ts, la chege Je seand sn celts, armenia debt
tiiMonneai fre wdeenuce tascam de ove de-swvage cai pa Teese Feet
Nigar crate apts uc clr ule dans i prone Cava pour Toateuts Je
ee geton, suns quis fa unde do Cute, de [ictarsaon easbhee
(Cenptoativas de vise exclusives expat ot. i
ke
CPD 82 Hin efter a i
o CYP 82 Rossin biter wk
a

ARTICLE 30;
CONDITIONS DYAPFLICATION DU CONTRAT

HLA Las Pantieg gear duscoal pose cuopia? de toutes es ssanites postion atin
ance los ojos civ pésent Cort.

1/84 eile sa Canin Postavioe de se acess Ig) ascend tous peti,
Tisonce aw doit Dicets associa dln wéaisasus dss Operations Pecos, ot et
imenant a s1_dipuidion tuk les services appropries muadites Operitions <a
Cratavtan et de ss enplonés et agents Te tea toi de he Repti [lagu de
‘auton,

Tees wwiaitvigns deta requises sa vende re Costes ov de soule atte ui
elenant sy ayphguant ae paca ie fsies saps un mod kets

SUA Sanf dispositinns contraves dh pad Chg, tes Jes aaiicatiows oy aabes
ommueations re rappoctan ay pei Cima devront dice ade pt Stl et
Sorin commie esrinv aj ewalableme: #fiesiuces 42s ques sero ses
nme propos wuins eSeGpiese 2) Ieyreamanl alee la Poets concemée a
View ee son principal tuabhsumim cx Repabligne Iiamieve de Mauris, om
\AcianGce aay li ufranchi et avecuinaan® ave wens fe Reppin, esses pa
‘eles, am po copie ceding pa ese el rouse eo\iamarion de ty eon pa Le
Adonatans, 1 Lelecian do cartel byaee eedessous

LeDbiggetdur da Vessplaraion el dt Pevelappentat des Mydrocarbunes Bsr
Basa
Nour htt
[Republique Isamigue de Mauitanis
Téecapie 3307
= powe fe Comtractant Blue CBip energy 8.2):
‘AMrens en Mavritanis
Hor, Villy 346
BP 2467 Aaa ne
Ta sO0277 STAN SF Hi 6023 S21
‘rns amnaljcsnpe sito
‘Adresse cu Malaise:
‘she Chup snengy s2
fiuglot 9, sins YP, OF Idan Syed Bute, $8008 Kaa Lompuss Mabaysit
Tel D063 274 RAR a 20080 3 2074 3955
CPP 32 hassh etter MB 0
ANRIRES

ste uae de paone Cov te Gs Repabbinge Baise oe

rset

PERIMETRE D'EKPLORATION

svaDula ate, 6 Pemoote Pesgloution aa erica th eaporte arse #9 5

cosy TABI AC.
Socata soi

dbp Sbamabe ct coeur

eg nao gute av elle oat son eorscus CHADS, par ecence ab Miran

Gusenseh, pax ours evordonnént pores

7 48.2500
: oe

pea Basin ees

Ly ctieatons seo eonsifades some cyan elles a iy ae ou He Geatinaine
lop rece voids ecuse de réeqprion.

AOS _Liltaret le Gaugsetnt persent 4 unit wow: chanper eur sepatsentam quoted om
Teleetion de dunsile mestinnas A Tacicle 302. sos Herve Yl ip mie a6 an
msi a noe GS 4s.

204 Leprdsen Contra me peu es mei qs Sorte ih coum de ous es
Prats

“Lowe renenoiation de [Bil § Tewsstion dune cbligation ke Comasant dea dee

fue par Get at signse par le Ministre, et abemne veronciao #ventacie ne "posisa

Sep cansidinge cuanmna un proceed $1 lat venomey 4st peeve Gimdes dois qu

Judson recenaus parte pessoal Contry,

306 Les tines Figman: de le proven: Cena sont isn des ns de exit of Be
reference chap lune manors ne devise eSnieut ie Herb la gore on
Fitjeban Cesta, fe Fee oelagngbe ds ses else

‘30? Les Annesns 1 2 eb oer fon pte imeprane: dy present Conta

ARTICLE 34

ENTREE EN VIGUELR

Line sis pigné par foe Bans. il enters en Wgucae & Ls ate de sou spprohatie par
rds da Conse Mites pour I Frtice ot ly nso rai, Jae de stant signe
Seas loom le Dave Ffe¢el rendu Jedi Cent ol nti pa les partis.

Hf de quot es Paton one sand ve Conta en deus (21 ceemplains,

ANoaEGIE gy

Powe ose
“a
esnreunnss BLAIR CHE ENERES
Le Mine de IEE LeAdanitntsct
iy

CBP 42 Basen eter

Ca
or
‘ee

i

ee oe”

NOUVEOIXS 0 SMLSWIYad 10 BLAS
Zexeuuy,

weer g
Rese €
BEES &
SRRE &
BERS |
Be ee F
SES8 2
EBs |

ANNEXE 3

lojics ef fasant pic Gtégranie du pean Comat cane ly République istamigu de
[Mrcrtwie tle Connactant

La

Fr

13

ERP 32 Bassi ei

2s

26

PROCHDERE COMPTABLE
ARTICLE

DISPOSEMIONS C1

NEKALES
objet

(a présenie Procidate Couple seea gue et respeen’e dims Tevdcutien des
htigacics d Coma sulle est ase

Lukjel de cate Piscdlae Compre ost dablie br véyles at wethaks, $2
fexnratiite pur As rs evn of epenses effin pat fo Cuneta vonserman:
los aporstions stele (-aprés spel et os Pets 2)

Comptes reeves

Los coms 8 du Coneacant seul 4
coanpéile os, yignoup on Republique fslscirue Jo Manna
indicts em age dite Mache péselsee mteratiral

ues ays uplan
ot le genus et

soaiies dn
Daas,

nena, ellowst seront Gusta op I tose es
eves de chimes eons 0 he tran des lag te Pi eon des rai ea

Pun ceinemu seers
ncerpeétation

[ot hintiots dee tamen finest dein cite Ancese 2 sexs los més ste culos das
ree yoregpontan, igure i Coa

avs exs ab Ly adit iqpone iid cum ont ce diepesliens de coie Proved
Complatlesteefioe 4 Canta, ce sealer préveade

5

Services rosdud par des vomstiaitants

Cotte ses prestarins se services aanducs pyr dos agus ouiuets, tes sonulems.
expersecovseite ainsi que tus les coiia velit & dey snvines roan per Lh
Gouvernesent cu tute aise aro de is Répubhyue elamique do Mewstan'c

Assurmer et wéelaniations

Primes paves vas fas assiibake qu Buh moment Gousctied poor let
Opdacens Veaslore: cevacs Gee wlalinies pi le Cloeatuns ainsi que Wun
pence ereyurses ct payees sour cele gs Uoukes pure. mcaralions,
spletyniée es ulm depenne, yo compre fe denser ce services joricon nam
Heomarees jar HO ese dacnance ot fas Apne: tar de a

Si, apes appmbntion te TFut, vacuo goers eet sonore pour uw visqe
javetnloc, tutes Uépcrcas eneoirues ot pave pie Js Coleen pone aloe!
temigs pets, elusations, fami, feist lle ok aun

Dapensesjmisiques

Tous djpenses eves & lo cris, 4 Pama ot oes ebyheasn
rechiniatvas easwenuat de li das Opseaone Betis at las iponsan wifcoeres
our pwidaer eu recurer des Rese acquip pour cp besning des Opérions
ramshees, ¥ syrpuis aolammment lonwenien dnveeek, fave. ce jason, Sate
Sustain su Benguete ot monrants pss as een solde de els ese
YevTamations, Sie elles catines dave my eames par le seri oie ot
Coitigewid, unc elareniraies waspanahe sera ticle Ags les Cafls Eon
faguelie ne iénesser gn a es le ects de protacon Cn tel seysce nonmalemert
ratgud para Tate

Feats tinnnciees

You Bes AEH er aglos piyts ur Me Comweean! kde des eines coats
ups Ue Tiers des manic: et enypnis ublvawvssapis de Secs ATES, a
la sisi sh 636 compas et avagees some akcets a fipecswat aes CALs
Poses elas se getles Oped toler de développemen® dun gxenent

gamecicl G1 4esslNeon novanmcae des Opentions Pemwmnas exploeaiv
tecetacion. ul tskeiMon: you soieaete quis pone eed (FSV) Aa etlaal Wik Ue

ss Cos alars de cowhmnnens Cas ears ners Away te SUE
Usunincat és tAdeiniatratc.

nant be eas ob vo Hiawcemert est ssstes acpess do Sel
lotsa salwisetbes pe dove pap exudes le ts wa
‘ards finsavieseabmationang pour Us pete de nace silat,

2.9 Depenses gendvates et adminintrtives (ras afar}
o} les Pais giainiu en Republique Isfontqus 4: Miedltanis eatesgon
(easements at dipowss hy peseatel de Contautant rant en Replirae
Tetigue de Maurine 25 Gpsaicns PBkoléas, vont fe ems de val Neat
pas dlwsteniet assign! 2 collec alow que Tex tie ommotion ov ie
CPP 32 Massin odie

14

“ea dient de coe Pransdae Compile peuvent tre mais «an comms

sce ene les Paro,

Les Parcies cauvienneat gue 4 Fane deg Uisposiions 4 ease Peacslaye Compliie
“Severs tga b Bazan Ene Paste, elles modioren. de Bowe fs la tispaition
oust pour pal or ome ingalieeteongae

ARTICLE 2

PRINCIPHS £1 BASES DAMPLTATION DES COUTS PETROLIERS

Toe Caingehes, ti
feuilos Ln
Pateibes,

ut

2a

CPP AE Ramin obtir

un 4 Compte dex Cots Pérnions > op) grmplamsen de memize
Viemlfers eexcures pt le Comba 2 xan eo8 Opens
sabi duel sored pte le ts oy snses rable

Dapeasoe de persannid

Tons palemern eflestids o= dépunson eneminass pois cot es gyokrtsnens«t
sols es cpl i Crapactan|«! dg So'étes AIS, dinbtenontecEs
Soil erporinemes, sil aantinsll2ment, ows DrSrasioas ocala sur le tee
ela pune slerigie de Mimoriae, y grep ps eaves legals et ais
uae charges sexnaliztsntais on Wpenses pests par tes contmats divides
Sollee ot avant acglsmeraton sdinnisnoige ieee du Coveactan

Dininnente

leioiy gar Gapionia, ot 1B erie des dauiremncts. oubilies. egogcements ot
Biomater sdosesaines ft Iteage oe Sie limense quis pour Peakution ds
‘persons Pein

Marinus, cquipemunt at ees

Cote; des dguinercsat, saméiown, mathnce, ees, founisoes ot inlsions
ashetes ou Fears gous les apse dis Cpleainns Petes, sins) que Inger 0
CcompuTricons jyés Ob enous prot Yusage de tous duipemcets et istallaons
econ tone PAU fs fr pean mera

Tramsport

Cote We eansport dss amps, éovipetaats. mansiaas et oemeturee 3 Tbs de

ie Ropahanue Ishanique Le Muni, aust everce Ia Repuitique surge dle

Manaitnie ef Cases pays, asoessnas alge Opcriuns Pelli, 1ep ects de

rapa des tnplosss vom i winds el Se
ae onratiaat sles epg is le cule

Ihoedenneest tun sua genet et adismatt ot dee Pega alae ot
‘Rupublage eens de Mature nse sua Qncafions Petal

b) Je Contaetart ajamens ute tomate ralsopaie & tite do frais nfm &

Hee Berg ina es pcos Pete sac 38
TORTS ater aie se tee morons orcas Foo
crs capenp svc hare detes Cae anole

So amgatants Saypané joel sea aay pouvslacs eis muy a se
Feaydngues dy Conrcetnt ef setnn yastésarmueficnont au fonsien ds ets
fol appends pot le Cteastor, samy Eyes er et Himies obits

sist a preine aotesisirionexthsive denp'ctais iui pase

A avn?
0 des Cos Paes bs "as gases;

scour de Foetal de ha retire austen, exclusive desion a
SORE pur cone (2 by doy Gas Pécs fans Sais snes ot Fes
2annars

fe

2AM Antes depenses

Foures danas escorts pas Fe Canrastant pour ystrsr Thane anode Bos
penn Feelnes ates gute. pees canis a gISOS sais
elects pasion aoe 3 de etl Avnexe 2. et eies qu ee Spans exelnes
Tes ats ajpolirsceatorseanenc an dlepest ns hs Conn

SRTICLES

PRINCIEES DIMPETATION DES COCTS_DES PRESTALTONS DE SERVICES:

MAUEKIALN UT

OUIPEMENS UNTUSES DANS LES OPERATIONS

PETRORIERES

sa

a2

CHP 3 Hass eter

Serviges techniques

Lintndtuiwueatde sem rpurd pr is nceives techni nds pt fe Contartay
8 moe Stacy ADTISE® ap paste dex Oyetaions Wales exeeuters ees
Shan Cana les les ameaes de we, Pou, de carn 1 ru are ames St
ay co cumin ue do cle ibe d€peszen ts ure gut serait clea
‘arguak da le ca de Series indies pasosuts pur dos sucités deers et
Japvaisires ndepondants,

Acti de rnaserines ot

ipemout

Les matérians c¢ es Gquipiracts aloes adceseiees oon Operations Patwsieres
Seeoneinpifes au Cenipls d= CoOke Petolos a © Cov Bet» suspen pit |e
Conircins,

Le » Coc Net euaprente ig pti ach (AGdution Pte ses vantas ot baie
Sosecliomeal cbc) ot ler ements cls qus es se, duis do semiisscuaines
“Sayers, rag, dscbgees fd lugs etd Peers relat My

Aull se atesos et esapemtont di Ge los Pes tanitnon wees

poco dear +) las niériels 6 Squipsatens age par nicpxsly faguelle és Hits gonstitowt 6

‘Consactant om gor de Tete serant vale R> prix He cota pee, qi ne sero en
soci ens Hse a gui ermine aateant te pusipes dBase 34 ci

35 Oriiation dea équipeants st instalstions apparionnat su Contractant

Jes sunipeconts et kts sppatenene cu Contacto et alts gor les Fess ,
tes Optratons Pogoses sernatkngotés aw Coan de Cots Peron da tx de ©”
Thnlion deste cours Nentaian, 4 efparatinns, umowtiseoenl et es eevee

iueasater aux Oferaiots Meliie, 3 cvlion ud de tls eats weedien 8 ARLICLEA
Sig role pan am & Row er «Se Mawrgacia pour ces AMOR TISSEMEN DES IMIMODIISATIONS

sommes cominpowlantes seul pes an sett fv eomne dos Cots Sten.

34 Evatnstlon des maténils transtives DIPEINSES D'ENPL ORATION
“Fostunréel Land sos coiets a Commactar ou 6 ses Sofas AEliRges on pe 4 Anancbisadons

impos lsgatle ep ents sone le Concactant ue Tow Seve Arslies Pow Is ddtcuinasion du biseiss met omgnsable que Te Comeacian: tate de
ert value same si: essere Jews Cpsantions Peron sr fe tense de République Ilaigas Je

ae Mutua, sl que pobre Catia U1 du Comat i ivsiebilations elise ile
a) Sere eat Contiacet ec reyesnies ae Opsraius Pefoizea senoot ements sho a 856

eeusrabennrs Cove

Mac4et geul (ete A st repeat be marl eu
Sensor cent (HA ul Se ide Lance 72 cede [et teas iusdiainy dasnosaarmian sn fndiquts ces sony salon a eatégoie ss
Invbiestkeys crcemes ot stort agpfiques & eoompsr de Funds Give duce
Taaplls lesley invanbifintns cert readages, ow} comptes da BAnnée Uisihs 29
cours de Tepe Tens marbled ei mises on sertee coed st ei
femize Aonse et poner, eo ra empors goa le reas: Age Cie es
‘estan,

by til gr bom da

Ione en bow eta Git © LL») soprgsele Te act en Ton ot de seit
toute ullsahe de 5) design premises says slpartions soranke quire
[Rag ent 75%) dette Net ail nent Gn & Fala) Sceaans

Antic mise! ws reser man iiatons Aametie us sel Cuneoiseme

Gexstiretinn ses

2 at 2) rapesvenie fe mantel ence wise dh

reac

ating ume. ais solament was epaetons © ramibe 28h Gestion dé cas
late pur cet 9 te Cal Seka moc eo Fay 4 Cues) ‘Mariel otitis de enue e oyenent
shite ot poise
Sesion rao de habept
2) Matis en man et sean dea
Mes on muse Gat (at v D2) epee Fe mater gal atest ofes fhe paets sakes
tise das sucesso pean re is po dau series vingbek prt Fesipamentsmaitnes etna
Sen) do Cte diel aga deca ends, a Tes ‘sae ea aie
5) Pecrlleset tus 42 Daguasee deaploration
eis hue ea easomern le mane bone ionge tee Loy sepenses Otaplontine #lyuzuciruats cutie a I Cova str 12
yeh me deere. ‘oni de a Repaligue hie ds Mapa, «comyria tame side
erchas aclagtiyee ck qopkysgnes et fos ais ee lorage exploration @h

Fic dee matdricls er dyipements eis pa le Contiastait Tssinsen des Ecos peed gol sororé immoliités sein hs dspaviions ce

Teotcle-b2 vindessu), eran sensidros corms cles changes Boluctites ex toh
si Los meteiety of Squizenants acquis pu fa etal des omit vonfituant fe Cesena. eo tour wurde de scalasban ow prrrane ties anandor asian wn aeeine
nc pamiags ute Sve en lu, sent foals aes Tes pipes defi Pile Tomsninnomen ois pI Cetera

0 3 Basin wt corsavenineties Ne

aa

Sa Pésiuaicnte

fo Coninact! laqulia nuance permet ex yuaese CL en vat de Hos Fe
isos tle’ pur Les pesos Peter ex exoeeea a tmecaes tisomablen
faving bie ids pi an, ov iota sies als da cequis pat les Paes

Nutifeation

‘oe notitiaton Aste de rtention elfen um ayertsce pis ni esi
pore Coniniis ininesuiro-vinr-is: (OL) furs ean Re cancer uli
Jeatins, de sony ue (Ei et lee aeutss comitises 2 Corietant petit Gre
‘eaveseniee leet lope dai wore

38 Intermation

‘Au eas 8 Fix cu one aie comliant le Consett ne ve fe pox prEsoer
ines dt baenist, wile Pate ob Paice cori Bic per Fwamace €06le eb
Cortexa egied doves aly furir 3 wile Pari ow Marios be cast ives,

CPP a Bassin

